Exhibit 10.3

 

 

 

AMENDED & RESTATED TAX MATTERS AGREEMENT

by and among

DOWDUPONT INC.,

DOW INC.,

and

CORTEVA, INC.,

dated as of June 1, 2019

 

 

 



--------------------------------------------------------------------------------

AMENDED & RESTATED TAX MATTERS AGREEMENT

This AMENDED & RESTATED TAX MATTERS AGREEMENT (the “Agreement”), dated as of
June 1, 2019, is entered into by and among DOWDUPONT INC., a Delaware
corporation, DOW INC., a Delaware corporation and a wholly-owned subsidiary of
DowDuPont, and CORTEVA, INC., a Delaware corporation and a wholly-owned
subsidiary of DowDuPont.

W I T N E S S E T H

WHEREAS, on August 31, 2017, pursuant to that certain Agreement and Plan of
Merger dated as of December 11, 2015 (as amended as of March 31, 2017), Diamond
Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of
DowDuPont, merged with and into TDCC with TDCC continuing as the surviving
corporation and a wholly-owned subsidiary of DowDuPont and Orion Merger Sub,
Inc., a Delaware corporation and a wholly-owned subsidiary of DowDuPont, merged
with and into DuPont with DuPont continuing as the surviving corporation and a
subsidiary of DowDuPont (the “Mergers”);

WHEREAS, the board of directors of DowDuPont has determined that it is in the
best interests of DowDuPont and its shareholders to separate DowDuPont into
three separate, publicly traded, companies one for each of (i) the Material
Science Business, which shall be owned and conducted, directly or indirectly, by
Dow and its Subsidiaries, (ii) the Agriculture Business which shall be owned and
conducted, directly or indirectly, by AgCo and its Subsidiaries, and (iii) the
Specialty Products Business, which shall be owned and conducted, directly or
indirectly, by SpecCo and its Subsidiaries (collectively, the “Intended Business
Separations”);

WHEREAS, in connection with the Intended Business Separations, DowDuPont, Dow
and Corteva entered into that certain Separation and Distribution Agreement
effective as of April 1, 2019, requiring each party to undertake, or cause its
subsidiaries to undertake, certain actions to accomplish the Intended Business
Separations;

WHEREAS, in order to effect the Intended Business Separations, DowDuPont has
directed its subsidiaries to undertake, and the subsidiaries have undertaken and
are undertaking certain internal reorganizations in order to separate the
operations and entities engaged in each of the businesses;

WHEREAS, effective as of 5:00 p.m. on April 1, 2019, DowDuPont completed the
distribution of Dow to the holders of DowDuPont common stock by way of a pro
rata dividend of all of the then issued and outstanding shares of common stock,
par value $0.01 per share, of Dow (the “Dow Distribution”);

WHEREAS, DowDuPont, pursuant to the terms of the Separation Agreement, expects
to complete the distribution of AgCo to the holders of DowDuPont common stock by
way of a pro rata dividend of all of the then-issued and outstanding shares of
common stock, par value $0.01 per share, of AgCo (the “AgCo Distribution”);



--------------------------------------------------------------------------------

WHEREAS, the Parties intend that the Transactions shall qualify as tax-free
transactions under Sections 355, 368 and related provisions of the Code;

WHEREAS, the Parties entered into that certain Tax Matters Agreement effective
as April 1, 2019 (the “Original Agreement”);

WHEREAS, the Parties wish to amend and restate the Original Agreement in its
entirety in the form of this Agreement; and

WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to Refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes, including for periods following the Mergers and prior to the Dow
Distribution, and (b) set forth certain covenants and indemnities relating to
the preservation of the intended Tax treatment of the internal reorganizations
and the Transactions.

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein and in any other document executed in connection with this
Agreement, the Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1    For purposes of this Agreement, the following terms shall have the
meanings set forth below:

“2017 965 Discount Percentage” shall mean 88.7% “2018 965 Discount Percentage”
shall mean 85.5%.

“965 Adjustment Amount” shall mean, with respect to a Sub-Group and a U.S.
federal income tax year of the DowDuPont U.S. Consolidated Group, a number which
may be positive or negative, equal to (i) the Pro Forma Section 965 Tax
Liability for such Sub-Group for such tax year, less (ii) the Unadjusted
Section 965 Tax Liability for such Sub-Group for such tax year.

“Actual Tax Payments” shall mean, with respect to a Sub-Group and a U.S. federal
income tax year of the DowDuPont U.S. Consolidated Group, the sum of the
payments made by a Party (and TDCC) that is a member of such Sub-Group or its
Subsidiaries (as determined at the time of such payment) with respect to such
tax year, (i) to the IRS, (ii) as tax sharing payments to DowDuPont as agent for
the DowDuPont U.S. Consolidated Group, and/or (iii) to another Party for U.S.
federal income Taxes allocated to the paying Party under
Section 2.1(a)(iv)-(xi), Section 2.1(b)(iv)-(x), Section 2.1(c)(iii)-(vii), or
Section 2.1(d)(iii)-(vi). For the avoidance of doubt, without duplication of any
amounts included in clauses (i)-(iii) of this definition, Actual Tax Payments
shall include those amounts reflected on Exhibit D that are designated as
payments for U.S. federal Consolidated Taxes.

 

2



--------------------------------------------------------------------------------

“AgCo” shall mean Corteva, Inc. and any successor of AgCo that is required to
assume the obligations of AgCo hereunder pursuant to Section 9.10.

“AgCo Contribution” shall mean any contribution to AgCo by DowDuPont in
connection with, or in anticipation of, the AgCo Distribution.

“AgCo Disqualifying Action” shall mean (i) any action by an AgCo Entity after
the AgCo Distribution that, or the failure to take any action after the AgCo
Distribution within its control which, negates in whole or part the Tax-Free
Status of the Transactions, (ii) any event or series of events following the
AgCo Distribution, as a result of which any Person or Persons (directly or
indirectly) acquire, or have the right to acquire, equity interests of AgCo
that, when combined with any other changes in ownership of equity interests of
AgCo, TDCC (prior to the Dow Distribution), DowDuPont (prior to the AgCo
Distribution) or DuPont, causes the Dow Distribution or the AgCo Distribution to
be a taxable event to DowDuPont as a result of the application of Section 355(e)
of the Code or to be a taxable event as a result of a failure to satisfy the
requirements described under Treasury Regulation Sections 1.355-2(c) or (d), or
(iii) the failure of any representation made by AgCo and contained in the Tax
Materials to be true and correct at the time made to the extent the underlying
facts were uniquely within the knowledge of an AgCo Entity at the time the
representation was made.

“AgCo Distribution” shall have the meaning given in the Recitals. “AgCo
Distribution Date” shall mean the date of the AgCo Distribution.

“AgCo Distribution Taxes” shall mean Taxes attributable to the AgCo Contribution
and the AgCo Distribution.

“AgCo Dow Cash Repatriation Taxes” shall mean, with respect to each applicable
jurisdiction, any Taxes (including an amount of cash equal to the Taxes that
would be due on any dividend, distribution, payment, disbursement or other
repatriation described in his definition, but which dividend, distribution,
payment, disbursement or other repatriation is not permitted to be made on or
prior to December 31, 2020 as a result of any restriction under applicable Law
(including distributable reserve or surplus requirements, exchange controls, and
other similar requirements) on the making of such dividend, distribution,
payment, disbursement or other repatriation) incurred by AgCo or any Subsidiary
of AgCo on the dividend, distribution, payment, disbursement or other
repatriation (including by multiple payments through intermediary entities) on
or prior to December 31, 2020, acting reasonably to minimize any such Taxes, of
an amount of cash equal to the Qualifying Historical Dow AgCo Closing Cash with
respect to the jurisdiction (provided, that the amount of Qualifying Historical
Dow AgCo Closing Cash for all jurisdictions shall not exceed the Aggregate
Qualifying Historical Dow AgCo Closing Cash, and, in the event that it would
otherwise so exceed the Aggregate Qualifying Historical Dow AgCo Closing Cash
(the amount of such excess, the “AgCo Aggregate Excess Cash Amount”), the
Qualifying Historical Dow AgCo Closing Cash for the jurisdictions shall be
decreased in a manner that minimizes, to the fullest extent possible, the AgCo
Dow Cash Repatriation Taxes, with the result that, after such decreases, the sum
of the Qualifying Historical Dow AgCo Closing Cash for all jurisdictions equals
the Aggregate Qualifying Historical Dow AgCo Closing Cash), from all
Subsidiaries of AgCo incorporated or otherwise organized in such jurisdiction,
to AgCo or any Subsidiaries of AgCo organized under

 

3



--------------------------------------------------------------------------------

the laws of the United States or any state thereof. Notwithstanding the
foregoing, no amount shall be considered included in the definition of AgCo Dow
Cash Repatriation Taxes unless notice of such amounts has been provided to Dow
(in the manner provided in this Agreement) on or prior to December 31, 2020. To
the extent that there is either an AgCo Aggregate Excess Cash Amount or the Cash
and Cash Equivalents for any jurisdiction exceed the maximum amount set forth
for such jurisdiction on Schedule 1.1(243) of the Separation Agreement to be
treated as Qualifying Historical Dow AgCo Closing Cash (the amount of such
excess, the “AgCo Jurisdictional Excess Cash Amount”) the amount of AgCo Dow
Cash Repatriation Taxes shall be reduced by an amount equal to (i) the sum of
(A) the AgCo Aggregate Excess Cash Amount plus (B) the sum of the AgCo
Jurisdictional Excess Cash Amount for each applicable jurisdiction minus
(ii) the incremental amount that would have been treated as AgCo Dow Cash
Repatriation Taxes if there was no reduction for the AgCo Aggregate Excess Cash
Amount and the sum of the AgCo Jurisdictional Excess Cash Amount for each
applicable jurisdiction was treated as Qualifying Historical Dow AgCo Closing
Cash.

“AgCo Entities” shall mean AgCo and its Subsidiaries.

“AgCo Integration Taxes” shall mean Taxes attributable to AgCo Integration
Transactions.

“AgCo Integration Transactions” shall mean the transfer of Realigned Dow
Entities from DowDuPont to DuPont, AgCo or any of their Subsidiaries (as
determined at the time of such transfer).

“AgCo Only Entity” shall mean any AgCo Entity, for the Tax Period(s) or portions
thereof during which such AgCo Entity conducts no material business and owns no
material assets, in each case, (x) intended to be transferred to SpecCo and its
Subsidiaries or (y) otherwise related to the Specialties Products Business.

“AgCo Percentage” shall be the DowDuPont Percentage less the SpecCo Percentage.

“AgCo Vice President of Tax” shall mean Christian Pirozek, or such other
individual employed by AgCo with primary supervisory responsibility for Tax
matters.

“Aggregate Adjustment Payment” shall mean a number, which may be positive or
negative, equal to the sum of (i) the product of (A) the Undiscounted Annual
Payment Amount for the 2017 U.S. federal income tax year of DowDuPont and
(B) the 2017 965 Discount Percentage, (ii) the product of (A) the Undiscounted
Annual Payment Amount for the 2018 U.S. federal income tax year of DowDuPont and
(B) the 2018 965 Discount Percentage, and (iii) the Undiscounted Annual Payment
Amount for the 2019 U.S. federal income tax year of DowDuPont.

“Agreement” shall have the meaning given in the Preamble.

 

4



--------------------------------------------------------------------------------

“Agriculture Attributable Obligations” shall mean all of the liabilities and
obligations of DowDuPont under this Agreement arising from or relating to:

(a)    any U.S. federal, state or local Consolidated Taxes allocated to DuPont
Entities imposed as a result of an audit, amended Tax Return or other Tax
Proceeding, for any taxable period (or portion thereof) ending on or before the
Merger Date, other than any such Taxes included in the definition of Specialties
Attributable Obligations;

(b)    the product of (i) 40% and (ii) any U.S. federal, state or local
Consolidated Taxes allocated to DuPont Entities imposed as a result of an audit,
amended Tax Return or other Tax Proceeding, for a taxable period (or portion
thereof) beginning after the Merger Date and ending on or before the AgCo
Distribution Date, to the extent (without duplication) that any such Taxes are
neither primarily attributable to the Specialties Products Business nor incurred
by a SpecCo Only Entity;

(c)    any U.S. state or local Taxes (other than Consolidated Taxes) of AgCo
Entities for taxable periods or portions thereof during which such entities were
AgCo Only Entities;

(d)    any U.S. state or local Taxes (other than Consolidated Taxes) of AgCo
Entities (for periods or portions thereof during which such entities were not
AgCo Only Entities) imposed as a result of an audit, amended Tax Return or other
Tax Proceeding, other than any such Taxes included in the definition of
Specialties Attributable Obligations;

(e)    the product of (i) 40% and (ii) any U.S. state or local Taxes (other than
Consolidated Taxes) of SpecCo Entities (for periods or portions thereof during
which such entities were not SpecCo Only Entities) imposed as a result of an
audit, amended Tax Return or other Tax Proceeding, for periods or portions
thereof prior to the AgCo Distribution;

(f)    50% of any Taxes imposed as a result of an audit, amended Tax Return or
other Tax Proceeding, for any taxable period (or portion thereof of) ending on
or before to the AgCo Distribution Date with respect to DuPont do Brasil S.A. to
the extent arising from items set forth on Exhibit M;

(g)    any foreign Taxes of any AgCo Entity (in the case of foreign Consolidated
Taxes, allocated to an AgCo Entity in accordance with Section 2.2(c)) for
taxable periods during which such entity was an AgCo Only Entity except to the
extent such Taxes are with respect to DuPont do Brasil S.A. to the extent
arising from items set forth on Exhibit M;

(h)    any foreign Taxes of any AgCo Entity (in the case of foreign Consolidated
Taxes, allocated to such AgCo Entity in accordance with Section 2.2(c)) for a
taxable period (or portion thereof) ending on or before the AgCo Distribution
Date and during which such AgCo Entity was a Mixed Entity except to the extent
such Taxes are described in Specialties Attributable Obligations;

(i)    30% of any foreign Taxes of any SpecCo Entity (in the case of foreign
Consolidated Taxes, allocated to such SpecCo Entity in accordance with
Section 2.2(c)) for a taxable period (or portion thereof) ending on or before
the AgCo Distribution Date and during which such SpecCo Entity was a Mixed
Entity to the extent that the total foreign Taxes for such taxable period exceed
$10,000,000 (measured on a calendar year by calendar year basis, and including
any such Taxes for a taxable period not ending on December 31st in the calendar
year in which such taxable period ends);

 

5



--------------------------------------------------------------------------------

(j)    30% of any amounts payable to Dow with respect to foreign Taxes described
in Section 2.1(b)(ii)(B);

(k)    DuPont Authorization Policy Actions on pages 1-19 and 22 of Exhibit B and
any DuPont Authorization Policy Actions not on Exhibit B and primarily
attributable to the Agriculture Business;

(l)    40% of any obligation of DowDuPont to Dow pursuant to Section 2.5(c)-(d)
of this Agreement;

(m)    the product of (i) 40% and (ii) the amount of any payments for U.S.
federal consolidated income Taxes of DowDuPont for the taxable year ending
December 31, 2018 required to be made by DowDuPont upon the initial filing of
the Tax Return for such period, in excess of the amounts already paid as of the
date hereof, by DowDuPont and its Subsidiaries;

(n)    40% of any payments for U.S. state and local Consolidated Taxes of
DowDuPont for the taxable year ended December 31, 2018, and the portion of the
taxable year beginning January 1, 2019 and ending on the AgCo Distribution Date
required to be made by DowDuPont upon the initial filing of the Tax Return for
each such period, in each case, in excess of the amounts already paid as of the
date hereof, by DowDuPont and its Subsidiaries, for U.S. state and local
Consolidated Taxes for such taxable period; and

(o)    40% of any other liabilities and obligations of DowDuPont arising under
this Agreement not otherwise allocated pursuant to this Agreement, not described
in clauses (a)-(n) of this definition of Agriculture Attributable Obligations,
and not described in clauses (a)-(m) of the definition of Specialties
Attributable Obligations.

For purposes of this definition, the term “Consolidated Taxes” shall include
Taxes reported and paid by a group of Persons reporting and paying Taxes on a
consolidated, combined or unitary tax basis that includes both AgCo Entities and
SpecCo Entities. Notwithstanding the foregoing, no Tax shall be included in
clauses (b)(ii), (e)(ii) or (m)(ii) of this definition for a given taxable
period, unless and to the extent that the total amount of all such U.S. federal,
state and local Taxes imposed as a result of an audit, amended Tax Return or
other Tax Proceeding (or, in the case of clause (m)(ii), Taxes required to be
paid) for such taxable period, determined without regard to this sentence,
exceeds $25,000,000 (measured on a calendar year by calendar year basis, and
including any such Taxes for a taxable period not ending on December 31st in the
calendar year in which such taxable period ends). Notwithstanding the foregoing,
for purposes of computing the payments required with respect to the filing of
the consolidated U.S. federal income tax returns for the portion of the taxable
year beginning January 1, 2019 and ending on the AgCo Distribution Date, an
amount shall be considered an Agriculture Attributable Obligation equal to the
product of (i) 40% and (ii) the excess, if any, of (A) the amount of any
payments for U.S. federal consolidated income Taxes of DowDuPont for the portion
of the taxable year beginning January 1, 2019 and ending on the AgCo
Distribution Date required to be made by DowDuPont, minus (B) the amounts of
such Taxes already paid as of the date hereof, by DowDuPont and its Subsidiaries
for the 2019 taxable year.

 

6



--------------------------------------------------------------------------------

“Agriculture Business” shall have the meaning set forth in the Separation
Agreement.

“Authorization Policy” shall mean the Authorization Policy as defined in the
resolutions of the board of directors of DowDuPont adopted on August 31, 2017.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“Consolidated Group” shall mean a group of Persons reporting and paying Taxes on
a consolidated, combined or unitary tax basis that includes both Dow Entities
and DuPont Entities.

“Consolidated Taxes” shall mean Taxes reported and paid by a Consolidated Group.

“Continuing Arrangements” shall have the meaning set forth in the Separation
Agreement.

“Deferred Items” shall mean any (i) “intercompany transactions” in respect of
which gain was and continues to be deferred pursuant to Treasury Regulations
Section 1.1502-13, (ii) “excess loss account” in respect of the stock of any
Realigned Entity pursuant to Treasury Regulations Section 1.1502-19, (iii) other
item similar to those listed above under analogous provisions of federal, state,
local or foreign law, or (iv) prepaid amount to the extent not yet included in
income.

“Identified Selected Dow Intercompany Account” shall mean the Selected Dow
Intercompany Accounts listed on Exhibit L hereto.

“Dispute Resolution Firm” shall have the meaning given in Section 8.1.

“Disqualifying Action” shall mean an AgCo Disqualifying Action, a Dow
Disqualifying Action, a DowDuPont Disqualifying Action or a SpecCo Disqualifying
Action.

“Distribution Taxes” shall mean any AgCo Distribution Taxes or Dow Distribution
Taxes.

“Dow” shall mean Dow Inc. and any successor to Dow that is required to assume
the obligations of Dow hereunder pursuant to Section 9.10.

“Dow Authorization Policy Actions” shall mean transactions or conduct undertaken
pursuant to TDCC’s exercise of the authority granted to it in the Authorization
Policy to control the operations of the Material Science Business conducted by
DuPont and its Subsidiaries that (i) were in violation of applicable law,
(ii) were not at arms’ length terms or (iii) are set forth on Exhibit A hereto.

 

7



--------------------------------------------------------------------------------

“Dow Chief Tax Officer” shall mean the Chief Tax Officer of Dow which position
is currently held by Beth Nicholas.

“Dow Contribution” shall mean any contribution to Dow by DowDuPont in connection
with, or in anticipation of, the Dow Distribution.

“Dow Deferred Items” shall mean Deferred Items of a Realigned Dow Entity to the
extent existing on the Realignment Date with respect to such Realigned Dow
Entity (including, for the avoidance of doubt, any Deferred Items of an entity
classified as a partnership or disregarded entity for U.S. federal income tax
purposes and owned directly or through other such flow-through entities by a
Realigned Dow Entity on the Realignment Date).

“Dow Disqualifying Action” shall mean (i) any action by a Dow Entity following
the Dow Distribution that, or the failure to take any action following the Dow
Distribution within its control which, negates in whole or part the Tax-Free
Status of the Transactions, (ii) any event or series of events following the Dow
Distribution, as a result of which any Person or Persons (directly or
indirectly) acquire, or have the right to acquire, equity interests of Dow that,
when combined with any other changes in ownership of equity interests of Dow,
TDCC, DowDuPont (prior to the Dow Distribution) or DuPont (prior to the Dow
Distribution), causes the Dow Distribution or the AgCo Distribution to be a
taxable event to DowDuPont as a result of the application of Section 355(e) of
the Code or to be a taxable event as a result of a failure to satisfy the
requirements described under Treasury Regulation Sections 1.355-2(c) or (d), or
(iii) the failure of any representation made by Dow or TDCC and contained in the
Tax Materials to be true and correct at the time made to the extent the
underlying facts were uniquely within the knowledge of a Dow Entity at the time
the representation was made.

“Dow Distribution” shall have the meaning given in the Recitals.

“Dow Distribution Date” shall mean the date of the Dow Distribution.

“Dow Distribution Taxes” shall mean Taxes attributable to the Dow Contribution
and the Dow Distribution.

“Dow Entities” shall mean Dow, TDCC and their Subsidiaries as of a relevant
time, and Realigned DuPont Entities after Realignment with respect to each such
entity.

“Dow Integration Taxes” shall mean Taxes attributable to Dow Integration
Transactions.

“Dow Integration Transactions” shall mean the transfer of Realigned DuPont
Entities from DowDuPont to Dow, TDCC or their Subsidiaries (as determined at the
time of such transfer).

“Dow Intercompany Indemnity Cap” shall mean $200,000,000.

“Dow Percentage” shall mean the quotient, expressed as a percentage, of (i) the
VWAP of the Dow common stock, divided by (ii) the sum of (A) the VWAP of the Dow
common stock and (B) the VWAP of the DowDuPont common stock.

 

8



--------------------------------------------------------------------------------

“Dow Realignment Taxes” shall mean (i) Taxes resulting from Dow Realignment
Transactions, (ii) the product of (A) seventy-five percent, expressed as a
decimal (75% or 0.75), and (B) the sum of (I) any Taxes resulting from
transactions undertaken, on or prior to December 31, 2020, to maintain
(including by the making of regular payments under) or settle, by means of cash
payments, a dividend, capital contribution, a combination of the foregoing, or
otherwise, as determined by DowDuPont, AgCo, or SpecCo, as applicable, the
balance of the unpaid principal of, and accrued but unpaid interest on, any
Historical Dow Selected Intercompany Accounts (other than the Identified
Selected Dow Intercompany Accounts) not settled prior to Realignment to the
extent such balance is reflected on Schedule 2.3(b)(2) of the Separation
Agreement and (II) any Taxes due on any dividend, distribution or other transfer
of cash, on or prior to December 31, 2020, used to settle or repay the balances
of any Historical Dow Selected Intercompany Accounts described in clause (I) to
DowDuPont, AgCo, or SpecCo, or any of their Subsidiaries organized in the United
States, as applicable, and (iii) the sum of (A) any Taxes resulting from
transactions undertaken to maintain (including by the making of regular payments
under) or settle, by means of cash payments, a dividend, capital contribution, a
combination of the foregoing, or otherwise, as determined (subject to
Section 4.6(a) and Section 4.6(f), as applicable) by DowDuPont, AgCo, or SpecCo,
as applicable, (y) the Identified Selected Dow Intercompany Accounts and (z) if
such transaction is undertaken on or prior to December 31, 2020, the balance of
the unpaid principal of, and accrued but unpaid interest on, any Historical Dow
Selected Intercompany Accounts (other than the Identified Selected Dow
Intercompany Accounts) not settled prior to Realignment to the extent the
balance of such Historical Dow Selected Intercompany Account exceeds the
balance, if any, for such Historical Dow Selected Intercompany Account reflected
on Schedule 2.3(b)(2) of the Separation Agreement and (B) the sum of any Taxes
due (1) on any dividend, distribution or other transfer of cash, on or prior to
December 31, 2020, used to settle or repay any Historical Dow Selected
Intercompany Accounts described in clause (z) of the preceding clause (A) and
(2) on any dividend, distribution or other transfer of cash used to settle or
repay the Identified Selected Dow Intercompany Accounts, in each case, to
DowDuPont, AgCo, or SpecCo, or any of their Subsidiaries organized in the United
States, as applicable.

“Dow Realignment Transactions” shall mean transactions (i) undertaken by TDCC
and its Subsidiaries, or Dow and its Subsidiaries, (A) to separate the
Agriculture Business, the Specialty Products Business and the Material Science
Business (B) that cause a Historic Dow Entity to become a Realigned Dow Entity
or (C) as a “Receiving Party” (as defined in the Intellectual Property
Cross-License Agreements to which Dow or TDCC is a party) pursuant to
Section 2.7 of either of such Intellectual Property Cross-License Agreements in
respect of any intellectual property held by a Historic Dow Entity, or
(ii) undertaken by DowDuPont, SpecCo or AgCo, or any of their Subsidiaries
pursuant to Section 2.6(a)(ii) of the Separation Agreement in respect of any
Materials Business Asset held by a Realigned Dow Entity.

“DowDuPont” shall mean DowDuPont Inc. and any successor to DowDuPont that is
required to assume the obligations of DowDuPont hereunder pursuant to
Section 9.10.

“DowDuPont Disqualifying Action” shall mean (i) any action by a DowDuPont Entity
during the period beginning after the Dow Distribution and ending with the AgCo
Distribution that, or the failure to take any action during such period within
its control which,

 

9



--------------------------------------------------------------------------------

negates in whole or part the Tax-Free Status of the Transactions, (ii) any event
or series of events following the Dow Distribution, as a result of which any
Person or Persons (directly or indirectly) acquire, or have the right to
acquire, equity interests of DowDuPont that, when combined with any other
changes in ownership of equity interests of DowDuPont, TDCC (prior to the Dow
Distribution) or DuPont, causes the Dow Distribution to be a taxable event to
DowDuPont as a result of the application of Section 355(e) of the Code or to be
a taxable event as a result of a failure to satisfy the requirements described
under Treasury Regulation Sections 1.355-2(c) or (d), or (iii) the failure of
any representation made by DuPont or DowDuPont and contained in the Tax
Materials to be true and correct at the time made to the extent the underlying
facts were uniquely within the knowledge of a DowDuPont Entity at the time the
representation was made.

“DowDuPont Entities” shall mean DowDuPont and its Subsidiaries.

“DowDuPont Percentage” shall mean one hundred percent (100%) minus the Dow
Percentage.

“Due Date” shall mean (i) with respect to a Tax Return, the date (taking into
account all valid extensions) on which such Tax Return is required to be filed
under applicable law and (ii) with respect to a payment of Taxes, the date on
which such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.

“DuPont” shall mean E. I. du Pont de Nemours and Company.

“DuPont Authorization Policy Actions” shall mean transactions or conduct
undertaken pursuant to DuPont’s exercise of the authority granted to it in the
Authorization Policy to control the operations of the Agriculture Business and
the Specialty Products Business conducted by TDCC and its Subsidiaries that
either (i) were in violation of applicable law, (ii) were not at arms’ length
terms or (iii) are set forth on Exhibit B hereto.

“DuPont Deferred Items” shall mean Deferred Items of a Realigned DuPont Entity
to the extent existing on the Realignment Date with respect to such Realigned
DuPont Entity (including, for the avoidance of doubt, any Deferred Items of an
entity classified as a partnership or disregarded entity for U.S. federal income
tax purposes and owned directly or through other such flow-through entities by a
Realigned DuPont Entity on the Realignment Date).

“DuPont Entities” shall mean (i) DuPont and its Subsidiaries as of a relevant
time, and (ii) any other Subsidiaries of DowDuPont as of a relevant time,
including Realigned Dow Entities after Realignment with respect to each such
entity.

“DuPont Intercompany Indemnity Cap” shall mean $200,000,000.

“DuPont Realignment Taxes” shall mean (i) Taxes resulting from DuPont
Realignment Transactions, (ii) the product of (A) seventy-five percent,
expressed as a decimal (75% or 0.75), and (B) the sum of (I) any Taxes resulting
from transactions undertaken, on or prior to December 31, 2020, to maintain
(including by the making of regular payments under) or settle, by means of cash
payments, a dividend, capital contribution, a combination of the

 

10



--------------------------------------------------------------------------------

foregoing, or otherwise, as determined by Dow, the balance of the unpaid
principal of, and accrued but unpaid interest on, any Historical DuPont Selected
Intercompany Accounts not settled prior to Realignment to the extent such
balance is reflected on Schedule 2.3(b)(2) of the Separation Agreement and
(II) any Taxes due on any dividend, distribution or other transfer of cash, on
or prior to December 31, 2020, used to settle or repay the balances of any
Historical DuPont Selected Intercompany Accounts described in clause (I) to Dow
or any of its Subsidiaries organized in the United States, as applicable, and
(iii) the sum of (A) any Taxes resulting from transactions undertaken, on or
prior to December 31, 2020, to maintain (including by the making of regular
payments under) or settle, by means of cash payments, a dividend, capital
contribution, a combination of the foregoing, or otherwise, as determined
(subject to Section 4.6(a)) by Dow, the balance of the unpaid principal of, and
accrued but unpaid interest on, any Historical DuPont Selected Intercompany
Accounts not settled prior to Realignment to the extent the balance of such
Historical DuPont Selected Intercompany Account exceeds the balance, if any, for
such Historical DuPont Selected Intercompany Account reflected on
Schedule 2.3(b)(2) of the Separation Agreement and (B) any Taxes due on any
dividend, distribution or other transfer of cash, on or prior to December 31,
2020, used to settle or repay any Historical DuPont Selected Intercompany
Accounts described in the preceding clause (A) to Dow, or any of its
Subsidiaries organized in the United States, as applicable.

“DuPont Realignment Transactions” shall mean transactions (i) undertaken by
DuPont and its Subsidiaries to (A) separate the Material Science Business from
the Specialty Products Business and the Agriculture Business or (B) that cause a
Historic DuPont Entity to become a Realigned DuPont Entity, (ii) undertaken by
DowDuPont, SpecCo or AgCo, or any of their respective Subsidiaries as a
“Receiving Party” (as defined in the Intellectual Property Cross-License
Agreements to which Dow or TDCC is a party) pursuant to Section 2.7 of either of
such Intellectual Property Cross-License Agreements in respect of any
intellectual property held by a Historic DuPont Entity, or (iii) undertaken by
Dow or its Subsidiaries pursuant to either Section 2.6(a)(i) or
Section 2.6(a)(iii) of the Separation Agreement in respect of any Agriculture
Asset or Specialty Products Asset held by a Realigned DuPont Entity.

“DuPont Vice President of Tax” shall mean Mary Van Veen, or, after the Ag
Distribution, the SpecCo Vice President of Tax.

“Election Adjustment Taxes” shall mean U.S. federal income Taxes of DuPont for
taxable periods beginning on or after the AgCo Distribution Date imposed as a
result of adjustments under Section 481 of the Code resulting from DuPont’s
election not to apply the LIFO method of inventory accounting on its 2018 U.S.
federal income tax return.

“Employee Matters Agreement” shall mean that certain Employee Matters Agreement
entered into by and among Dow, DowDuPont and AgCo.

“Equity Transfer Party” has the meaning set forth in Section 2.3.

“Extraordinary Transaction” shall mean any action that is not in the ordinary
course of business, but shall not include any action that is undertaken in
connection with Realignment or the Transactions.

 

11



--------------------------------------------------------------------------------

“Final Determination” shall have the meaning given to the term “determination”
by Section 1313 of the Code with respect to United States federal Tax matters
and with respect to foreign, state and local Tax matters Final Determination
shall mean any final settlement with a relevant Tax Authority that does not
provide a right to appeal or any final decision by a court with respect to which
no timely appeal is pending and as to which the time for filing such appeal has
expired.

“Historic Dow Entities” shall mean TDCC and its Subsidiaries, as of any time,
other than Realigned DuPont Entities.

“Historic DuPont Entities” shall mean DuPont and its Subsidiaries as of any
time, other than Realigned Dow Entities.

“IRS” shall mean the United States Internal Revenue Service.

“IRS Ruling” shall mean the U.S. federal income tax ruling issued to DowDuPont
by the IRS in connection with the Transactions dated as of February 14, 2017 and
any amendment or supplement to such ruling.

“Listed Deferred Items” has the meaning set forth in Section 7.3(a).

“Listed Dow Deferred Items” has the meaning set forth in Section 7.3(a). “Listed
DuPont Deferred Items” has the meaning set forth in Section 7.3(a).

“Local Country Joint Tax Agreements” shall mean the Joint Tax Agreements entered
into between applicable Dow Entities and DuPont Entities, in a jurisdiction,
governing the allocation of non-U.S. Consolidated Taxes and Tax Attributes
between the Dow Entities and DuPont Entities included in a non-U.S. Consolidated
Group.

“MatCo DuPont Ag Cash Repatriation Taxes” shall mean, with respect to each
applicable jurisdiction, the product of (i) the Agriculture Shared Historical
DuPont Percentage and (ii) any Taxes (including an amount of cash equal to the
Taxes that would be due on any dividend, distribution, payment, disbursement or
other repatriation described in this definition but which dividend,
distribution, payment, disbursement or other repatriation is not permitted to be
made on or prior to December 31, 2020 as a result of any restriction under
applicable Law (including distributable reserve or surplus requirements,
exchange controls, and other similar requirements) on the making of such
dividend, distribution, payment, disbursement or other repatriation) incurred by
Dow or any Subsidiary of Dow on the dividend, distribution, payment,
disbursement or other repatriation (including by multiple payments through
intermediary entities) on or prior to December 31, 2020, acting reasonably to
minimize any such Taxes, of an amount of cash equal to the Qualifying Historical
DuPont MatCo Closing Cash with respect to the jurisdiction (provided, that the
amount of Qualifying Historical DuPont MatCo Closing Cash for all jurisdictions
shall not exceed the Aggregate Qualifying Historical DuPont MatCo Closing Cash,
and, in the event that it would otherwise so exceed the Aggregate Qualifying
Historical DuPont MatCo Closing Cash (the amount of such excess, the “MatCo
Aggregate Excess Cash Amount”), the Qualifying Historical DuPont MatCo Closing
Cash for the jurisdictions shall be decreased in a manner that minimizes, to the
fullest extent possible, the MatCo DuPont Ag Cash Repatriation Taxes, with the
result that, after such decreases, the sum of the Qualifying

 

12



--------------------------------------------------------------------------------

Historical DuPont MatCo Closing Cash for all jurisdictions equals the Aggregate
Qualifying Historical DuPont MatCo Closing Cash), from all Subsidiaries of Dow
incorporated or otherwise organized in such jurisdiction, to Dow or any
Subsidiaries of Dow organized under the laws of the United States or any state
thereof. Notwithstanding the foregoing, no amount shall be considered included
in the definition of MatCo DuPont Ag Cash Repatriation Taxes unless notice of
such amounts has been provided to AgCo (in the manner provided in this
Agreement) on or prior to December 31, 2020. To the extent that there is either
a MatCo Aggregate Excess Cash Amount or the Cash and Cash Equivalents for any
jurisdiction exceed the maximum amount set forth for such jurisdiction on
Schedule 1.1(243) of the Separation Agreement to be treated as Qualifying
Historical DuPont MatCo Closing Cash (the amount of such excess, the “MatCo
Jurisdictional Excess Cash Amount”) the amount of MatCo DuPont Ag Cash
Repatriation Taxes shall be reduced by an amount equal to the product of (1) the
Agriculture Shared Historical DuPont Percentage and (2) (i) the sum of (A) the
MatCo Aggregate Excess Cash Amount plus (B) the sum of the MatCo Jurisdictional
Excess Cash Amount for each applicable jurisdiction minus (ii) the incremental
amount that would have been treated as MatCo DuPont Ag Cash Repatriation Taxes
if there was no reduction for the MatCo Aggregate Excess Cash Amount and the sum
of the MatCo Jurisdictional Excess Cash Amount for each applicable jurisdiction
was treated as Qualifying Historical DuPont MatCo Closing Cash.

“MatCo DuPont Spec Cash Repatriation Taxes” shall mean, with respect to each
applicable jurisdiction, the product of (i) the Specialty Products Shared
Historical DuPont Percentage and (ii) any Taxes (including an amount of cash
equal to the Taxes that would be due on any dividend, distribution, payment,
disbursement or other repatriation described in this definition but which
dividend, distribution, payment, disbursement or other repatriation is not
permitted to be made on or prior to December 31, 2020 as a result of any
restriction under applicable Law (including distributable reserve or surplus
requirements, exchange controls, and other similar requirements) on the making
of such dividend, distribution, payment, disbursement or other repatriation)
incurred by Dow or any Subsidiary of Dow on the dividend, distribution, payment,
disbursement or other repatriation (including by multiple payments through
intermediary entities) on or prior to December 31, 2020, acting reasonably to
minimize any such Taxes, of an amount of cash equal to the Qualifying Historical
DuPont MatCo Closing Cash with respect to the jurisdiction (provided, that the
amount of Qualifying Historical DuPont MatCo Closing Cash for all jurisdictions
shall not exceed the Aggregate Qualifying Historical DuPont MatCo Closing Cash,
and, in the event that it would otherwise so exceed the Aggregate Qualifying
Historical DuPont MatCo Closing Cash, the Qualifying Historical DuPont MatCo
Closing Cash for the jurisdictions shall be decreased in a manner that
minimizes, to the fullest extent possible, the MatCo DuPont Spec Cash
Repatriation Taxes, with the result that, after such decreases, the sum of the
Qualifying Historical DuPont MatCo Closing Cash for all jurisdictions equals the
Aggregate Qualifying Historical DuPont MatCo Closing Cash), from all
Subsidiaries of Dow incorporated or otherwise organized in such jurisdiction, to
Dow or any Subsidiaries of Dow organized under the laws of the United States or
any state thereof. Notwithstanding the foregoing, no amount shall be considered
included in the definition of MatCo DuPont Spec Cash Repatriation Taxes unless
notice of such amounts has been provided to SpecCo (in the manner provided in
this Agreement) on or prior to December 31, 2020. To the extent that there is
either a MatCo Aggregate Excess Cash Amount or a MatCo Jurisdictional Excess
Cash Amount the amount of MatCo DuPont Spec Cash Repatriation Taxes shall be
reduced by an amount equal to the product of (1) the Specialty Products Shared
Historical DuPont Percentage and (2) (i) the

 

13



--------------------------------------------------------------------------------

sum of (A) the MatCo Aggregate Excess Cash Amount plus (B) the sum of the MatCo
Jurisdictional Excess Cash Amount for each applicable jurisdiction minus
(ii) the incremental amount that would have been treated as MatCo DuPont Spec
Cash Repatriation Taxes if there was no reduction for the MatCo Excess Cash
Amount and the sum of the MatCo Jurisdictional Excess Cash Amount for each
applicable jurisdiction was treated as Qualifying Historical DuPont MatCo
Closing Cash.

“Material Science Business” shall have the meaning set forth in the Separation
Agreement.

“Mergers” shall have the meaning given in the Recitals. “Merger Date” shall mean
August 31, 2017.

“Mixed Entity” shall mean (i) any AgCo Entity for the Tax Period(s) or portions
thereof, if any, prior to such AgCo Entity being an AgCo Only Entity and
(ii) any SpecCo Entity for the Tax Period(s) or portions thereof, if any, prior
to such SpecCo Entity being a SpecCo Only Entity.

“Net Amount” shall mean, with respect to a Sub-Group and a U.S. federal income
tax year (or portion thereof) of the DowDuPont U.S. federal Consolidated Group,
an amount, which may be positive or negative, equal to (i) the sum of (A) the
Pro Forma Tax of such Sub-Group for such tax year (or portion thereof), plus
(B) the Tax Attribute Differential Amount for such Sub-Group for such tax year
(or portion thereof), plus (C) the 965 Adjustment Amount of such Sub-Group for
such tax year (or portion thereof), minus (ii) the Actual Tax Payments
attributed to such Sub-Group for such tax year (or portion thereof).

“Overall Failure” shall mean the failure of the Transactions to qualify for the
intended Tax-Free Status of the Transactions by reason of (i) the application of
Section 355(e) of the Code (or any similar provision of state, local or foreign
law) to the Dow Distribution or the AgCo Distribution by reason of direct or
indirect transfers of any equity interest in TDCC, DuPont or DowDuPont prior to
April 1, 2019, or (ii) any integration of the Dow Distribution and the AgCo
Distribution with the Mergers.

“Payment Date” shall mean, (i) with respect to the U.S. federal consolidated
income Tax Return of DowDuPont and/or SpecCo, the due date for any required
installment of estimated taxes determined under Section 6655 of the Code, the
due date (determined without regard to extensions) for filing such Tax Return
determined under Section 6072 of the Code, and the date the return is filed, and
(ii) with respect to any other Tax Return, the corresponding dates determined
under the applicable Tax law.

“Party or Parties” shall mean each, and any, of Dow, DowDuPont, AgCo and SpecCo.

“Past Practice” shall mean past practices, accounting methods, elections and
conventions.

“Payee Party” shall mean any Party that is seeking payment from a Party pursuant
to the provisions of this Agreement.

 

14



--------------------------------------------------------------------------------

“Paying Party” shall mean any Party from which payment is being sought pursuant
to the provisions of this Agreement.

“Person” shall mean and includes any individual, corporation, company,
association, partnership, joint venture, limited liability company, joint stock
company, trust, unincorporated organization, or other entity.

“Privilege” shall mean any privilege that may be asserted under applicable law,
including any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

“Pro Forma Section 965 Tax Liability” shall mean, with respect to a Sub-Group
and a U.S. federal income tax year of the DowDuPont U.S. Consolidated Group, the
notional Tax liability under Section 965 of the Code of the Sub-Group,
calculated: (i) prior to reduction for any Tax Attributes, other than foreign
tax credits for Taxes deemed paid as a result of the inclusion under
Section 965(a) of the Code, which shall reduce the Tax liability to the extent
permitted, and (ii) assuming that such Sub-Group calculated deductions under
Section 965(c) of the Code based on only the Sub-Group’s “aggregate foreign cash
position” within the meaning of Section 965(c)(3) of the Code and reductions
under Section 965(b) of the Code based on only the Sub-Group’s “aggregate
foreign E&P deficit” within the meaning of Section 965(b)(3) of the Code.

“Pro Forma Tax” shall mean, with respect to a Sub-Group and a U.S. federal
income tax year, the amount of U.S. federal income Consolidated Taxes that would
be payable by such Sub-Group, applying the Sub-Group Method.

“Realignment” shall mean the transfer of (i) a Historic Dow Entity out of TDCC
such that the Historic Dow Entity was no longer a Subsidiary of TDCC but was a
Subsidiary of DowDuPont, or (ii) a Historic DuPont Entity out of DuPont such
that the Historic DuPont Entity was no longer a Subsidiary of DuPont but was a
Subsidiary of DowDuPont, Dow or TDCC.

“Realignment Date” shall mean, as to any Person, the Date on which Realignment
occurs.

“Realigned Dow Entities” shall mean Historic Dow Entities following their
Realignment.

“Realigned DuPont Entities” shall mean Historic DuPont Entities following their
Realignment.

“Realigned Entity” shall mean a Realigned Dow Entity or a Realigned DuPont
Entity, as the case may be.

“Realignment Taxes” shall mean Taxes resulting from Realignment Transactions.

“Realignment Transactions” shall mean the Dow Realignment Transactions and the
DuPont Realignment Transactions.

 

15



--------------------------------------------------------------------------------

“Refund” shall mean any refund of Taxes, including any application of such
refund to reduce liability for Taxes by means of a credit, offset or otherwise.

“Relevant Tax Attribute” shall mean (i) net operating loss carryovers and
carrybacks under Section 172 of the Code, (ii) capital loss carryovers and
carrybacks under Section 1212 of the Code, (iii) general business credits under
Section 38 of the Code, (iv) foreign tax credits under Sections 901 and 902 of
the Code, and (v) disallowed interest carryforwards under Section 163(j) of the
Code.

“Restricted Period” shall mean (i) in the case of Dow or DowDuPont, the period
commencing upon the Dow Distribution Date and ending at the close of business on
the first day following the second anniversary of the Dow Distribution Date, and
(ii) in the case of AgCo and SpecCo, the period commencing upon the AgCo
Distribution Date and ending at the close of business on the first day following
the second anniversary of the AgCo Distribution Date.

“Retained Dow Entities” shall mean Dow and TDCC and its Subsidiaries other than
Realigned Dow Entities and Realigned DuPont Entities.

“Retained DuPont Entities” shall mean DuPont and its Subsidiaries and other
Subsidiaries of DowDuPont, in each case, other than Realigned Dow Entities and
Realigned DuPont Entities.

“Ruling” shall mean a ruling from the IRS to the effect that (i) in respect of
any action described in Section 7.1(a), such action will not affect the intended
tax-free status of a relevant Realignment Transaction, and (ii) in respect of
any action described in Section 7.1(b), such action will not affect the Tax-Free
Status of the Transactions.

“Section 336(e) Election” has the meaning set forth in Section 3.4.

“Separation Agreement” shall mean that certain Separation and Distribution
Agreement, dated as of April 1, 2019, by and among AgCo, Dow and DWDP.

“Separate Company Taxes” shall mean (i) Taxes that are reported and paid on a
separate company basis and (ii) Taxes reported on a consolidated, combined, or
unitary tax basis for any period during which such Taxes are attributable to any
of (A) only Dow Entities, (B) only DuPont Entities, (C) only AgCo Entities, or
(D) only SpecCo Entities, as the case may be.

“Share Repurchases” shall have the meaning given such term in the IRS Ruling.

“SpecCo” shall mean DowDuPont following the AgCo Distribution, and any successor
to SpecCo that is required to assume the obligations of SpecCo hereunder
pursuant to Section 9.10.

“SpecCo Disqualifying Action” shall mean (i) any action by any SpecCo Entity
after the AgCo Distribution that, or the failure to take any action after the
AgCo Distribution within its control which, negates in whole or part the
Tax-Free Status of the Transactions, or (ii) any event or series of events
following the AgCo Distribution, as a result of which any Person or Persons
(directly or indirectly) acquire, or have the right to acquire, equity interests
of SpecCo

 

16



--------------------------------------------------------------------------------

that, when combined with any other changes in ownership of equity interests of
SpecCo, DowDuPont, DuPont (prior to the AgCo Distribution) or TDCC (prior to the
Dow Distribution), causes the Dow Distribution or the AgCo Distribution to be a
taxable event to DowDuPont as a result of the application of Section 355(e) of
the Code or to be a taxable event as a result of a failure to satisfy the
requirements described under Treasury Regulation Sections 1.355-2(c) or (d).

“SpecCo Dow Cash Repatriation Taxes” shall mean, with respect to each applicable
jurisdiction, any Taxes (including an amount of cash equal to the Taxes that
would be due on any dividend, distribution, payment, disbursement or other
repatriation described in this definition but which dividend, distribution,
payment, disbursement or other repatriation is not permitted to be made on or
prior to December 31, 2020 as a result of any restriction under applicable Law
(including distributable reserve or surplus requirements, exchange controls, and
other similar requirements) on the making of such dividend, distribution,
payment, disbursement or other repatriation) incurred by DWDP, SpecCo or any of
their Subsidiaries on the dividend, distribution, payment, disbursement or other
repatriation (including by multiple payments through intermediary entities) on
or prior to December 31, 2020, acting reasonably to minimize such Taxes, of an
amount of cash equal to the Qualifying Historical Dow SpecCo Closing Cash with
respect to the jurisdiction (provided, that the amount of Qualifying Historical
Dow SpecCo Closing Cash for all jurisdictions shall not exceed the Aggregate
Qualifying Historical Dow SpecCo Closing Cash, and, in the event that it would
otherwise so exceed the Aggregate Qualifying Historical Dow SpecCo Closing Cash
(the amount of such excess, the “SpecCo Aggregate Excess Cash Amount”), the
Qualifying Historical Dow SpecCo Closing Cash for the jurisdictions shall be
decreased in a manner that minimizes, to the fullest extent possible, the SpecCo
Dow Cash Repatriation Taxes, with the result that, after such decreases, the sum
of the Qualifying Historical Dow SpecCo Closing Cash for all jurisdictions
equals the Aggregate Qualifying Historical Dow SpecCo Closing Cash), from all
Subsidiaries of SpecCo incorporated or otherwise organized in such jurisdiction,
to SpecCo or any Subsidiaries of SpecCo organized under the laws of the United
States or any state thereof. Notwithstanding the foregoing, no amount shall be
considered included in the definition of SpecCo Dow Cash Repatriation Taxes
unless notice of such amounts has been provided to Dow (in the manner provided
in this Agreement) on or prior to December 31, 2020. To the extent that there is
either a SpecCo Aggregate Excess Cash Amount or the Cash and Cash Equivalents
for any jurisdiction exceed the maximum amount set forth for such jurisdiction
on Schedule 1.1(243) of the Separation Agreement to be treated as Qualifying
Historical Dow SpecCo Closing Cash (the amount of such excess, the “SpecCo
Jurisdictional Excess Cash Amount”) the amount of SpecCo Dow Cash Repatriation
Taxes shall be reduced by an amount equal to (i) the sum of (A) the SpecCo
Aggregate Excess Cash Amount plus (B) the sum of the SpecCo Jurisdictional
Excess Cash Amount for each applicable jurisdiction minus (ii) the incremental
amount that would have been treated as SpecCo Dow Cash Repatriation Taxes if
there was no reduction for the SpecCo Aggregate Excess Cash Amount and the sum
of the SpecCo Jurisdictional Excess Cash Amount for each applicable jurisdiction
was treated as Qualifying Historical Dow SpecCo Closing Cash.

“SpecCo Entities” shall mean SpecCo and its Subsidiaries, other than AgCo
Entities.

 

17



--------------------------------------------------------------------------------

“SpecCo Integration Taxes” shall mean Taxes attributable to SpecCo Integration
Transactions.

“SpecCo Integration Transactions” shall mean the transfer of Realigned Dow
Entities from DowDuPont to any of its Subsidiaries (as determined at the time of
such transfer) other than any AgCo Integration Transactions.

“SpecCo Only Entity” shall mean any SpecCo Entity, for the Tax Period(s) or
portions thereof during which such SpecCo Entity conducts no material businesses
and owns no material assets, in each case, (x) intended to be transferred to
AgCo and its Subsidiaries or (y) otherwise related to the Agriculture Business.

“SpecCo Percentage” shall mean the product of (i) the DowDuPont Percentage and
(ii) quotient, expressed as a percentage, of (A) the volume weighted average
price, rounded to four decimal points (as reported on Bloomberg L.P. under the
function “VWAP”) of the SpecCo common stock, for the first full trading day
following the AgCo Distribution, multiplied by the number of shares of SpecCo
common stock outstanding as of the close of such trading day, divided by (B) the
sum of (1) the volume weighted average price, rounded to four decimal points (as
reported on Bloomberg L.P. under the function “VWAP”) of the Corteva common
stock for such trading day, multiplied by the number of shares of Corteva common
stock outstanding as of the close of such trading day and (2) the number
described in clause (A) of this definition.

“SpecCo Vice President of Tax” shall mean Mary Van Veen, or such other
individual employed by SpecCo with primary supervisory responsibility for Tax
matters.

“Specialties Attributable Obligations” shall mean all of the liabilities and
obligations of DowDuPont under this Agreement arising from or relating to:

(a)    the product of (i) 60% and (ii) any U.S. federal, state or local
Consolidated Taxes allocated to DuPont Entities imposed as a result of an audit,
amended Tax Return or other Tax Proceeding for any taxable period (or portion
thereof) ending on or before the Merger Date to the extent (without duplication)
that such Taxes are neither primarily attributable to the Agriculture Business
nor incurred by an AgCo Only Entity;

(b)    any U.S. federal, state or local Consolidated Taxes allocated to DuPont
Entities imposed as a result of an audit, amended Tax Return or other Tax
Proceeding for any taxable period (or portion thereof) beginning after the
Merger Date and ending on or before the AgCo Distribution Date, other than any
such Taxes included in the definition of Agriculture Attributable Obligations;

(c)    any U.S. state or local Taxes (other than Consolidated Taxes) of SpecCo
Entities for taxable periods or portions thereof during which such entities were
SpecCo Only Entities;

(d)    any U.S. state or local Taxes (other than Consolidated Taxes) of SpecCo
Entities (for periods or portions thereof during which such entities were not
SpecCo Only Entities) imposed as a result of an audit, amended Tax Return or
other Tax Proceeding, other than any such Taxes included in the definition of
Agriculture Attributable Obligations;

 

18



--------------------------------------------------------------------------------

(e)    the product of (i) 60% and (ii) any U.S. state or local Taxes (other than
Consolidated Taxes) of AgCo Entities (for periods or portions thereof during
which such entities were not AgCo Only Entities) imposed as a result of an
audit, amended Tax Return or other Tax Proceeding, for periods or portions
thereof prior to the AgCo Distribution;

(f)    50% of any Taxes imposed as a result of an audit, amended Tax Return or
other Tax Proceeding, for any taxable period (or portion thereof of) ending on
or before to the AgCo Distribution Date with respect to DuPont do Brasil S.A. to
the extent arising from items set forth on Exhibit M;

(g)    70% of any foreign Taxes of any AgCo Entity (in the case of foreign
Consolidated Taxes, allocated in accordance with Section 2.2(c)) for a taxable
period (or portion thereof) ending on or before the AgCo Distribution Date and
during which such AgCo Entity was a Mixed Entity to the extent that the total
foreign Taxes for such taxable period exceed $10,000,000 (measured on a calendar
year by calendar year basis, and including any such Taxes for a taxable period
not ending on December 31st in the calendar year in which such taxable period
ends);

(h)    Any foreign Taxes of a SpecCo Entity (in the case of foreign Consolidated
Taxes, allocated to a SpecCo Entity in accordance with Section 2.2(c)) for a
taxable period or portion thereof ending on or before to the AgCo Distribution
Date other than any such Taxes that are included in the definition of
Agriculture Attributable Obligations.

(i)    70% of any amounts payable to Dow with respect to foreign Taxes described
in Section 2.1(b)(ii)(B);

(j)    DuPont Authorization Policy Actions on pages 20-21 of Exhibit B and
DuPont Authorization Policy Actions not on Exhibit B and primarily attributable
to the Specialty Products Business;

(k)    60% of any obligation of DowDuPont to Dow pursuant to Section 2.5(c)-(d)
of this Agreement;

(l)    the product of (i) 60% and (ii) the amount of any payments for U.S.
federal consolidated income Taxes of DowDuPont for the taxable year ending
December 31, 2018 required to be made by DowDuPont upon the initial filing of
the Tax Return for such period, in excess of the amounts already paid as of the
date hereof, by DowDuPont and its Subsidiaries;

(m)    60% of any payments for U.S. state and local Consolidated Taxes of
DowDuPont for the taxable year ended December 31, 2018, and the portion of the
taxable year beginning January 1, 2019 and ending on the AgCo Distribution Date
required to be made by DowDuPont upon the initial filing of the Tax Return for
each such period, in each case, in excess of the amounts already paid as of the
date hereof, by DowDuPont and its Subsidiaries, for U.S. state and local
Consolidated Taxes for such taxable period; and

 

19



--------------------------------------------------------------------------------

(n)    60% of any other liabilities and obligations of DowDuPont arising under
this Agreement not otherwise allocated pursuant to this Agreement, not described
in clauses (a)-(n) of the definition of Agriculture Attributable Obligations,
and not described in clauses (a)-(m) of this definition of Specialties
Attributable Obligations.

For purposes of this definition, the term “Consolidated Taxes” shall include
Taxes reported and paid by a group of Persons reporting and paying Taxes on a
consolidated, combined or unitary tax basis that includes both AgCo Entities and
SpecCo Entities. Notwithstanding the foregoing, no Tax shall be included in
clauses (a)(ii), (e)(ii) or (l)(ii) of this definition for a given taxable
period, unless and to the extent that the total amount of all such U.S. federal,
state and local Taxes imposed as a result of an audit, amended Tax Return or
other Tax Proceeding (or, in the case of clause (l)(ii), Taxes required to be
paid) for such taxable period, determined without regard to this sentence,
exceeds $25,000,000 (measured on a calendar year by calendar year basis, and
including any such Taxes for a taxable period not ending on December 31st in the
calendar year in which such taxable period ends). Notwithstanding the foregoing,
the excess, if any, of the U.S. federal consolidated income Taxes required to be
paid by DowDuPont for the 2019 taxable year over the amount determined in the
last sentence of the definition of Agriculture Attributable Obligations shall be
considered a Specialties Attributable Obligation.

“Specialty Products Business” shall have the meaning set forth in the Separation
Agreement.

“Specified Tax Items” shall mean (i) income inclusions under Section 951A of the
Code, (ii) Taxes imposed under Section 59A of the Code, (iii) deductions
permitted under Section 250 of the Code, and (iv) interest expense limitations
under Section 163(j) of the Code.

“State Actual Tax Payments” shall mean, with respect to a State Sub-Group and a
U.S. state income tax year of the applicable U.S. state income Tax Consolidated
Group, the sum of the payments made by a Party (or TDCC) that is a member of
such Sub-Group or its Subsidiaries (as determined at the time of such payment)
with respect to such tax year, (i) to the applicable Tax Authority in such
state, (ii) as tax sharing payments to the agent of such U.S. state income Tax
Consolidated Group, and/or (iii) to another Party for applicable U.S. state
income Taxes allocated to the paying Party under Section 2.1(a)(iv)-(xi),
Section 2.1(b)(iv)-(x), Section 2.1(c)(iii)-(vii), or Section 2.1(d)(iii)-(vi).
For the avoidance of doubt, without duplication of any amounts included in
clauses (i)-(iii) of this definition, State Actual Tax Payments shall include
any amounts reflected on Exhibit D that are designated as payments for the
applicable U.S. state income tax liability of the applicable U.S. state income
Tax Consolidated Group.

“State Aggregate Adjustment Payment” shall mean a number, which may be positive
or negative, equal to the sum of the State Single Adjustment Amounts for each
U.S. state Consolidated Group for each applicable U.S. state income tax year.

“State Net Amount” shall mean, with respect to a State Sub-Group, a U.S. state
income tax year of the applicable U.S. state income Tax Consolidated Group, and
an applicable U.S. state, an amount, which may be positive or negative, equal to
(i) the sum of (A) the State Pro Forma Tax of such State Sub-Group for such tax
year (or portion thereof), plus (B) the State Tax Attribute Differential Amount
for such State Sub-Group for such tax year (or portion thereof), minus (ii) the
State Actual Tax Payments attributed to such State Sub-Group for such tax year
(or portion thereof).

 

20



--------------------------------------------------------------------------------

“State Pro Forma Tax” shall mean, with respect to a State Sub-Group, the
applicable U.S. state income Tax year, and the relevant U.S. state, the amount
of U.S. state income Consolidated Taxes that would be payable by such Sub-Group,
applying the State Sub-Group Method.

“State Relevant Tax Attributes” shall mean (i) net operating loss carryovers and
carrybacks, (ii) capital loss carryovers and carrybacks, (iii) general business
credits, (iv) foreign tax credits, and (v) state contribution carryforwards;
provided, however, that no Tax Attribute shall be included in this definition of
“State Relevant Tax Attribute” to the extent that a valuation allowance (whether
full or partial) has been recorded with respect to such Tax Attribute in the
relevant financial statement as of April 1, 2019.

“State Single Adjustment Amount” shall mean, with respect to a U.S. state
Consolidated Group, and an applicable U.S. state income tax year (or portion
thereof) a number, which may be positive or negative, equal to the product of
(i) (A) the State Net Amount for the DuPont State Sub-Group for such tax year
(or portion thereof) less (B) the State Net Amount for the Dow State Sub-Group
for such tax year (or portion thereof), and (ii) one half (0.50).

“State Sub-Group Method” shall mean, with respect to any applicable U.S. state
income Tax Consolidated Group, and the definition of State Pro Forma Tax and
clause (ii) of the definition of State Tax Attribute Differential, the
application of such definition (or clause therein) assuming (i) DowDuPont and/or
all of its Subsidiaries that are members of the applicable U.S. state income Tax
Consolidated Group (except Dow Entities) were members of a stand-alone U.S.
state income tax consolidated, combined, unitary or affiliated group in such
state (a “DuPont State Sub-Group”), (ii) all Dow Entities that are members of
such applicable U.S. state income Tax Consolidated Group were members of a
stand-alone U.S. state income tax consolidated, combined, unitary or affiliated
group in such state (a “Dow State Sub-Group” and together with the related
DuPont State Sub-Group, the “State Sub-Groups”), (iii) subject to clause (vi),
state income Tax liability of the U.S. state income Tax Consolidated Group is
allocated to each member of an applicable U.S. state income Tax Consolidated
Group in proportion to the state taxable income of such member after reduction
for such member’s State Relevant Tax Attributes utilized in such year (iv) each
State Sub-Group will use the apportionment factor (if applicable) that is
reflected on the Tax Return for the related U.S. state income Tax Consolidated
Group (i.e., separate apportionment factors will not be recomputed for each
State Sub-Group), (v) each Sub-Group will be deemed to first utilize State
Relevant Tax Attributes and any current state losses or credits of members of
its own Sub-Group utilized in such year, and (vi) the allocation to a State
Sub-Group of items of applicable state income Taxes allocated under
Section 2.1(a)(iv)-(xi), Section 2.1(b)(iv)-(x), Section 2.1(c)(iii)-(vii), and
Section 2.1(d)(iii)-(vi) to a Party that is or was a member of such State
Sub-Group.

“State Tax Attribute Differential” shall mean, with respect to a State
Sub-Group, a tax year of the state income Tax Consolidated Group, and a State
Relevant Tax Attribute, the difference, which may be positive or negative, of
(i) the sum of the amounts of such State Relevant Tax Attribute actually
allocated to each member of the State Sub-Group, determined

 

21



--------------------------------------------------------------------------------

under applicable Law, at the close of the taxable year (for the avoidance of
doubt, without application of the State Sub-Group Method) less (ii) the amount
of the State Relevant Tax Attribute that would be held by such State Sub-Group
determined under the State Sub-Group Method at the close of such tax year.

“State Tax Attribute Differential Amount” shall mean, with respect to a State
Sub-Group and a tax year of the state income Tax Consolidated Group, the sum,
which may be positive or negative, of the State Tax Attribute Differential
Values for each State Relevant Tax Attribute of such Sub-Group, for such tax
year.

“State Tax Attribute Differential Value” shall mean, with respect to a State
Sub-Group, a tax year of the state income Tax Consolidated Group, and a State
Relevant Tax Attribute, the value (which may be positive or negative) of the
State Tax Attribute Differential, calculated assuming (i) State Relevant Tax
Attributes included in clauses (iii) and (iv) of the definition of State
Relevant Tax Attributes shall be valued at the amount of such State Relevant Tax
Attributes, and (ii) State Relevant Tax Attributes included in clauses (i), (ii)
and (v) of the definition of State Relevant Tax Attributes shall be valued at an
amount equal to the product of (A) the dollar amount of such State Relevant Tax
Attribute and (B) the highest marginal U.S. state corporate income tax rate in
effect in the applicable state for the applicable year.

“Sub-Group Method” shall mean, with respect to the definition of Pro Forma Tax,
clause (ii) of the definition of Tax Attribute Differential, and the definition
of Unadjusted Section 965 Tax Liability, the application of such definition (or
clause therein) assuming (i) DowDuPont and all of its Subsidiaries that are
members of the DowDuPont U.S. Consolidated Group (except Dow Entities) were
members of a stand-alone U.S. federal consolidated group for U.S. federal income
tax purposes (the “DuPont Sub-Group”), (ii) all Dow Entities that are members of
the DowDuPont U.S. Consolidated Group were members of a stand-alone U.S. federal
consolidated group for U.S. federal income tax purposes (the “Dow Sub-Group” and
together with the DuPont Sub-Group, the “Sub-Groups”), (iii) subject to clause
(vii), all and only items of income, gain, deduction, loss or credit actually
shown on the DowDuPont U.S. Consolidated Tax Return are apportioned to the
members in the same amounts and in the same manner as on the applicable
DowDuPont U.S. Consolidated Tax Return, (iv) the continued application of the
principles of Section 2.2(a)(ii) of this Agreement, without regard to whether
any Treasury Regulations or other guidance to the contrary has been issued, such
that to the extent a Specified Tax Item of the DowDuPont U.S. Consolidated Group
does not increase or decrease, as applicable, Taxes of the DowDuPont U.S.
Consolidated Group, such Specified Tax Item shall be deemed not to increase or
decrease, as applicable, the tax liability of the DuPont Sub-Group or the Dow
Sub-Group, (v) to the extent the DowDuPont U.S. Consolidated Group is subject to
Tax imposed by Section 59A of the Code, a portion of the resulting increased Tax
shall be allocated to each Sub-Group in the same proportion as the “base erosion
payments” (within the meaning of Section 59A(d)(1) of the Code) of such
Sub-Group bear to the total “base erosion payments” of the DowDuPont U.S.
Consolidated Group, (vi) for purposes of computing the net Tax payable pursuant
to Section 951A of the Code by a Sub-Group, the tax liability of such Sub-Group
shall be reduced to the extent that such Sub-Group’s members utilized foreign
tax credits deemed paid by member of the other Sub-Group pursuant to
Section 960(d) of the Code in excess of the amount such other Sub-Group could
utilize, and (vii) the allocation to a Sub-Group of items of U.S. federal income
Taxes allocated under Section 2.1(a)(iv)-(xi), Section 2.1(b)(iv)-(x),
Section 2.1(c)(iii)-(vii), and Section 2.1(d)(iii)-(vi) to a Party that is or
was a member of such Sub-Group.

 

22



--------------------------------------------------------------------------------

“Subsidiary” shall have the meaning ascribed to such term in the Separation
Agreement, provided that, Dow Entities shall not be treated as Subsidiaries of
DowDuPont.

“Tax or Taxes” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross receipts,
capital, sales, use, gains, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, custom duties, fees, assessments and charges of any kind
whatsoever, together with any interest and any penalties, fines, additions to
tax or additional amounts imposed by any Tax Authority and shall include any
transferee liability in respect of taxes.

“Tax Attribute Differential” shall mean, with respect to a Sub-Group, a U.S.
federal income tax year of the DowDuPont U.S. Consolidated Group, and a Relevant
Tax Attribute, the difference, which may be positive or negative, of (i) the sum
of the amounts of such Relevant Tax Attribute actually allocated to each member
of the Sub-Group, determined under Section 3.3 and applicable Treasury
Regulations (including, for purposes of this definition, any proposed income tax
regulations to the extent no final or temporary income tax regulations have been
issued that supersede such proposed regulations) at the close of the taxable
year (for the avoidance of doubt, without application of the Sub-Group Method)
less (ii) the amount of the Relevant Tax Attribute that would be held by such
Sub-Group determined under the Sub-Group Method at the close of such tax year.

“Tax Attribute Differential Amount” shall mean, with respect to a Sub-Group and
a U.S. federal income tax year of the DowDuPont U.S. Consolidated Group, the
sum, which may be positive or negative, of the Tax Attribute Differential Values
for each Relevant Tax Attribute of such Sub-Group, for such tax year.

“Tax Attribute Differential Value” shall mean, with respect to a Sub-Group, a
U.S. federal income tax year of the DowDuPont U.S. Consolidated Group, and a
Relevant Tax Attribute, the value (which may be positive or negative) of the Tax
Attribute Differential, calculated assuming (i) Relevant Tax Attributes included
in clauses (iii) and (iv) of the definition of Relevant Tax Attributes shall be
valued at the amount of such Relevant Tax Attributes, and (ii) Relevant Tax
Attributes included in clauses (i),(ii) or (v) of the definition of Relevant Tax
Attributes shall be valued at an amount equal to the product of (A) the dollar
amount of such Relevant Tax Attributes and (B) the highest marginal U.S. federal
corporate income tax rate in effect for the applicable year (i.e., the highest
marginal corporate U.S. federal income Tax rate imposed under Section 11 of the
Code).

“Tax Attributes” shall mean net operating losses, capital losses, tax credit
carryovers, earnings and profits, foreign tax credit carryovers, overall foreign
losses, previously taxed income, tax bases, separate limitation losses and any
other losses, deductions, credits or other comparable items that could affect a
Tax liability for a past or future taxable period.

 

23



--------------------------------------------------------------------------------

“Tax Authority” shall mean the IRS and any other domestic or foreign
governmental authority or any subdivision, agency, commission or entity thereof
or any quasi-governmental or private body having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

“Tax-Free Status of the Transactions” shall mean the treatment of (i) the Dow
Contribution and the Dow Distribution as a tax-free reorganization within the
meaning of Section 368(a)(1)(D) of the Code and a tax-free distribution to which
Section 355(a) of the Code applies (and as to which neither Section 355(d) nor
Section 355(e) of the Code applies to treat Dow stock as other than “qualified
property”), respectively and (ii) the AgCo Contribution and the AgCo
Distribution as a tax-free reorganization within the meaning of
Section 368(a)(1)(D) of the Code and a tax-free distribution to which
Section 355(a) of the Code applies (and as to which neither Section 355(d) nor
Section 355(e) of the Code applies to treat AgCo stock as other than “qualified
property”), respectively.

“Tax Holiday” shall mean any Tax holiday, Tax incentive, Tax grant, Tax
exemption or any other Tax reduction agreement, approval or order of any Tax
Authority.

“Tax Materials” shall mean (i) the IRS Ruling, (ii) the opinions listed on
Exhibit C regarding the U.S. federal income tax consequences of the Mergers or
the Transactions, (iii) each submission to the IRS in connection with the IRS
Ruling, and (iv) any tax representation letter addressed to counsel and/or other
tax advisor supporting the opinions described in clause (ii) above.

“Tax Officer” shall mean (i) in respect of Dow, the Dow Chief Tax Officer,
(ii) in respect of DowDuPont, the DuPont Vice President of Tax, (iii) in respect
of AgCo, the AgCo Vice President of Tax, and (iv) in respect of SpecCo, the
SpecCo Vice President of Tax.

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Tax Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

“Tax Return” shall mean any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, or declaration of
estimated Tax) supplied or required to be supplied to, or filed with, a Tax
Authority in connection with the payment, determination, assessment or
collection of any Tax or the administration of any laws relating to any Tax and
any amended Tax return or claim for Refund.

“TDCC” shall mean The Dow Chemical Company.

“Transactions” shall mean (i) the Dow Contribution and the Dow Distribution, and
(ii) the AgCo Contribution and the AgCo Distribution.

“Treasury Regulations” shall mean the final and temporary (but not proposed)
income tax regulations promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

 

24



--------------------------------------------------------------------------------

“Unadjusted Section 965 Tax Liability” shall mean, with respect to a Sub-Group
and a U.S. federal income tax year of the DowDuPont U.S. Consolidated Group, the
liability under Section 965 of the Code of the Sub-Group, calculated: (i) prior
to reduction for any Tax Attributes, other than foreign tax credits for taxes
deemed paid as a result of the inclusion under Section 965(a) of the Code, which
shall reduce the tax liability to the extent permitted, and (ii) otherwise
applying all relevant components of the Sub-Group Method to such Sub-Group.

“Undiscounted Annual Payment Amount” shall mean, with respect to a U.S. federal
income tax year of the DowDuPont U.S. Consolidated Group, the product of (i) (A)
the Net Amount for the DuPont Sub-Group for such tax year (or portion thereof)
less (B) the Net Amount for the Dow Sub-Group for such tax year (or portion
thereof), and (ii) one half (0.50).

“Unqualified Tax Opinion” shall mean a “will” opinion, without substantive
qualifications, of either (i) Ernst & Young LLP, Skadden, Arps, Slate, Meagher &
Flom LLP, or Weil, Gotshal & Manges LLP or (ii) a nationally recognized law or
accounting firm, which firm is reasonably acceptable to the parties that are not
providing the opinion, in each case, to the effect that (A) in respect of any
action described in Section 7.1(a), such action will not affect the intended
tax-free status of a relevant Realignment Transaction, and (B) in respect of any
action described in Section 7.1(b), such action will not affect the Tax-Free
Status of the Transactions.

“VWAP” means the volume-weighted average price, rounded to four decimal points,
of the Dow or DowDuPont common stock, as applicable, on the New York Stock
Exchange (as reported on Bloomberg L.P. under the function “VWAP”) for the first
full trading day following the Dow Distribution multiplied by the number of
shares of Dow or DowDuPont common stock, as applicable, outstanding as of the
close of such trading day.

1.2    Capitalized terms not otherwise defined in this Agreement shall have the
meaning ascribed to them in the Separation Agreement.

ARTICLE II

ALLOCATION OF TAXES; USE OF TAX ATTRIBUTES

2.1    Allocation of Taxes among the Parties.

(a)    Dow Tax Liability. Subject to Sections 2.3 and 2.4, Dow shall be
allocated the following Taxes:

(i)    all Taxes of Historic Dow Entities for taxable periods (or portions
thereof) ending on or before the Merger Date;

(ii)    all Separate Company Taxes of (A) each Retained Dow Entity, (B) each
Realigned Dow Entity for taxable periods (or portions thereof) ending on or
before the Realignment Date of the Realigned Dow Entity, and (C) each Realigned
DuPont Entity for taxable periods (or portions thereof) beginning after the
Realignment Date of the Realigned DuPont Entity;

 

25



--------------------------------------------------------------------------------

(iii)    the portion of Consolidated Taxes allocated to Dow Entities pursuant to
Section 2.2,;

(iv)    Taxes allocated to Dow pursuant to Section 2.4;

(v)    subject to Section 7.3, Taxes attributable to any Dow Deferred Items;

(vi)    to the extent provided in Section 2.3, DuPont Realignment Taxes;

(vii)    Dow Realignment Taxes, except to the extent such Taxes are allocated to
DowDuPont, SpecCo, or AgCo pursuant to Section 2.3;

(viii)    Dow Integration Taxes;

(ix)    except to the extent resulting from (A) a Disqualifying Action, or
(B) an Overall Failure, any Dow Distribution Taxes;

(x)    the Dow Percentage of any Distribution Taxes to the extent resulting from
an Overall Failure;

(xi)    any Distribution Taxes resulting from a Dow Disqualifying Action, as
determined pursuant to Section 2.7; and

(xii)    Taxes allocated to Dow pursuant to Section 3.2.

(b)    DowDuPont Tax Liability. Prior to the AgCo Distribution, subject to
Sections 2.3 and 2.4, DowDuPont shall be allocated the following Taxes:

(i)    all Taxes of Historic DuPont Entities for taxable periods (or portions
thereof) ending on or before the Merger Date;

(ii)    all Separate Company Taxes of (A) each Retained DuPont Entity for
taxable periods (or portions thereof) ending on or before the AgCo Distribution
Date, (B) each Realigned DuPont Entity for taxable periods (or portions thereof)
ending on or before the Realignment Date of the Realigned DuPont Entity, and
(C) each Realigned Dow Entity for taxable periods (or portions thereof)
beginning after the Realignment Date of the Realigned Dow Entity, but only for
taxable periods (or portions thereof) ending on or before the AgCo Distribution
Date;

(iii)    the portion of Consolidated Taxes allocated to DuPont Entities pursuant
to Section 2.2;

(iv)    Taxes allocated to DowDuPont pursuant to Section 2.4;

(v)    subject to Section 7.3, Taxes attributable to any DuPont Deferred Items;

(vi)    to the extent provided in Section 2.3, Dow Realignment Taxes;

 

26



--------------------------------------------------------------------------------

(vii)    DuPont Realignment Taxes, except to the extent such Taxes are allocated
to Dow pursuant to Section 2.3;

(viii)    SpecCo Integration Taxes and, prior to the AgCo Distribution, AgCo
Integration Taxes;

(ix)    prior to the AgCo Distribution, the DowDuPont Percentage of any Dow
Distribution Taxes to the extent resulting from an Overall Failure;

(x)    any Distribution Taxes resulting from a DowDuPont Disqualifying Action,
as determined pursuant to Section 2.7; and

(xi)    Taxes allocated to DowDuPont pursuant to Section 3.2.

(c)    AgCo Tax Liability. Subject to Sections 2.3 and 2.4, following the AgCo
Distribution, AgCo shall be allocated the following Taxes:

(i)    Taxes allocated to DowDuPont under Section 2.1(b) that are allocated to
AgCo pursuant to Section 4.5(a) of this Agreement;

(ii)    all Separate Company Taxes of each AgCo Entity for taxable periods (or
portions thereof) beginning on the day following the AgCo Distribution Date;

(iii)    to the extent provided in Section 2.3, Dow Realignment Taxes and DuPont
Realignment Taxes;

(iv)    AgCo Integration Taxes;

(v)    except to the extent resulting from (A) a Disqualifying Action or (B) an
Overall Failure, any AgCo Distribution Taxes;

(vi)    the AgCo Percentage of any Distribution Taxes to the extent resulting
from an Overall Failure;

(vii)    any Distribution Taxes resulting from an AgCo Disqualifying Action, as
determined pursuant to Section 2.7; and

(viii)    Taxes allocated to AgCo pursuant to Section 3.2.

(d)    SpecCo Tax Liability. Subject to Sections 2.3 and 2.4, following the AgCo
Distribution, SpecCo shall be allocated the following Taxes:

(i)    Taxes allocated to DowDuPont under Section 2.1(b) that are allocated to
SpecCo pursuant to Section 4.5(a) of this Agreement;

(ii)    all Separate Company Taxes of each SpecCo Entity for taxable periods (or
portions thereof) beginning on the day following the AgCo Distribution Date;

 

27



--------------------------------------------------------------------------------

(iii)    to the extent provided in Section 2.3, Dow Realignment Taxes and DuPont
Realignment Taxes;

(iv)    SpecCo Integration Taxes;

(v)    the SpecCo Percentage of any Distribution Taxes to the extent resulting
from an Overall Failure;

(vi)    any Distribution Taxes resulting from a SpecCo Disqualifying Action, as
determined pursuant to Section 2.7; and

(vii)    Taxes allocated to SpecCo pursuant to Section 3.2.

2.2    Allocation of Consolidated Taxes.

(a)    U.S. Federal Consolidated Taxes.

(i)    U.S. federal income Consolidated Taxes of the DowDuPont U.S. Consolidated
Group shall be allocated to each Dow Entity and each DuPont Entity using the
principles and methodologies described in Treasury Regulation
Section 1.1552-1(a)(2).

(ii)    Notwithstanding the foregoing, and except to the extent Treasury
Regulations or other binding IRS guidance have been issued subsequent to
April 1, 2019 and prior to the date of any relevant payment hereunder that
require a contrary position: (A) if a Specified Tax Item of the DowDuPont U.S.
Consolidated Group would not increase or decrease the U.S. federal income
Consolidated Tax liability for, or otherwise subject to any limitation, the
DowDuPont U.S. Consolidated Group, no amount shall be allocated to, and no
payment shall be made by any member for such Specified Tax Item, regardless of
whether such member, on a separate return basis, would experience an increase or
decrease, as applicable, in its separate tax liability as a result of, or
otherwise be subject to a limitation in respect of, the relevant Specified Tax
Item, and (B) to the extent that a Specified Tax Item does increase the U.S.
federal income Consolidated Tax liability for the DowDuPont U.S. Consolidated
Group, (I) for Specified Tax Items other than Taxes imposed under Section 59A of
the Code, the members of the DowDuPont U.S. Consolidated Group shall be
allocated such increased U.S. Consolidated Tax liability in proportion to their
increased separate return basis Tax liability that would exist as a result of
the relevant Specified Tax Item and (II) for Taxes imposed under Section 59A of
the Code, a portion of the resulting increased Tax shall be allocated to each
member in the same proportion as the “base erosion payments” (within the meaning
of Section 59A(d)(1) of the Code) of such member bear to the total “base erosion
payments” of the DowDuPont U.S. Consolidated Group.

(b)    State Income Consolidated Taxes. For purposes of allocating U.S. state
income Consolidated Taxes, Taxes paid to the relevant Taxing Authority shall be
allocated to each Dow Entity and DuPont Entity that is a member of the U.S.
state income Consolidated Group in proportion to the applicable state taxable
income of such member for such year, after reduction for any State Relevant Tax
Attributes of such member utilized by such Consolidated Group in the applicable
year.

 

28



--------------------------------------------------------------------------------

(c)    Foreign Consolidated Taxes. For jurisdictions where a Local Country Joint
Tax Agreement has been executed, the principles described in the applicable
Local Country Joint Tax Agreement shall apply to applicable non-U.S.
Consolidated Taxes. In jurisdictions where a Local Country Joint Tax Agreement
has not been executed, or to the extent a matter is not addressed in the
relevant Local Country Joint Tax Agreement, the principles of the relevant
applicable Law shall apply to determine appropriate compensation among the
Parties for use of Tax Attributes.

(d)    To the extent that a Tax Authority in a jurisdiction where TDCC and
DuPont have agreed not to file a joint Tax Return as Consolidated Group
successfully asserts that Dow Entities and DuPont Entities should have filed
jointly, a joint Tax Return shall be prepared and filed, in accordance with this
Agreement and, for purposes of this Agreement, Dow shall receive credit for
Taxes paid in such jurisdiction by Dow Entities and DowDuPont shall receive
credit for Taxes paid in such jurisdiction by DuPont Entities. For the avoidance
of doubt, if any Tax Authority successfully asserts that any group including
both Dow Entities and DuPont Entities is or was required file a joint Tax
Return, such group of entities shall be considered a Consolidated Group for
purposes of this Agreement.

(e)    Exhibit D sets forth, by year and jurisdiction, the amount of
Consolidated Taxes, estimated and final, in respect of which TDCC, and DuPont
and their respective Subsidiaries have made any payments.

2.3    Allocation of Certain Realignment Taxes. Any Realignment Taxes that
result from direct or indirect transfers of equity interests in a Party (other
than the Party that, absent this Section 2.3, would be responsible for the
Realignment Taxes referred to herein) (an “Equity Transfer Party”) following
April 1, 2019, including equity transfers that result from an issuance or
redemption of any such equity interests, but excluding direct and indirect
equity transfers resulting from the AgCo Distribution and the Dow Distribution,
and including Realignment Taxes from any resulting indirect transfer of an
equity interest in a party to a Realignment Transaction, shall, in each case, be
allocated to such Equity Transfer Party. Any Realignment Taxes that result from
a breach by a Party or any of its Subsidiaries of the restrictions set forth on
Exhibit E, shall be allocated to the breaching Party. Dow shall be allocated the
Dow Percentage and (A) prior to the AgCo Distribution, DowDuPont shall be
allocated the DowDuPont Percentage, and (B) following the AgCo Distribution,
SpecCo shall be allocated the SpecCo Percentage and AgCo shall be allocated the
AgCo Percentage, of any Realignment Taxes that result from the failure of a
Realignment Transaction to qualify for tax-free treatment under Sections 355(e)
or (f) of the Code (or any similar provision of state, local or foreign law) by
reason of direct or indirect transfers of any equity interest in TDCC, DuPont or
DowDuPont (including any resulting indirect transfer of an equity interest in a
party to a Realignment Transaction) prior to April 1, 2019, including an
issuance or redemption of any such equity interests.

2.4    Certain Control Right Taxes. Notwithstanding anything in Section 2.1 to
the contrary, Taxes resulting directly from Dow Authorization Policy Actions
shall be allocated to Dow, and Taxes resulting directly from DuPont
Authorization Policy Actions shall be allocated to DowDuPont. Notwithstanding
the foregoing, (i) Taxes resulting from the recapture of any Tax Holiday benefit
for a year prior to the year of any Dow Authorization Policy Action or DuPont

 

29



--------------------------------------------------------------------------------

Authorization Policy Action shall not be allocated pursuant to the preceding
sentence and (ii) no Taxes will be allocated pursuant to this Section 2.4 for
any Dow Authorization Policy Actions or DuPont Authorization Policy Actions
(other than any actions described in clause (i) of the definition of Dow
Authorization Policy Actions or DuPont Authorization Policy Actions) if the
aggregate Tax impact of such action for all applicable Tax Years (including the
value of any lost Tax Attributes (valued using the same methodology as described
in the definition of “Tax Attribute Differential Value”), but excluding any
Taxes described in clause (i) of this sentence) does not exceed $2,000,000.

2.5    Compensation for Use of Attributes and Adjustment Payments.

(a)    Payment for Certain Attributes. If any Party or any of its Subsidiaries
(at the time of payment) pays an amount to an employee, pension or other third
party, but the corresponding Tax Attribute is allocated by applicable law to
another Party or any of its Subsidiaries at such time (including, without
limitation, compensation paid or the granting of an equity interest to, or the
vesting of any equity interest granted to, an employee of the other Party or any
of its Subsidiaries at such time, or any contributions in respect of a Party’s
historic pension plan liabilities relating to a Realigned Entity) then the Party
to which the Tax Attribute was allocated under applicable law (or the Party to
whose Subsidiary the Tax Attribute was allocated) shall make one or more
payments to the Party that incurred the expense (or whose Subsidiary incurred
the expense) in an amount equal to the actual reduction in Taxes of such Party
or such Subsidiary (including reductions in Taxes allocated under this
Agreement), calculated on a “with and without” basis, to the extent that payment
for such reduction in Taxes is not otherwise required pursuant to this
Agreement. Any payments required to be made pursuant to this Section 2.5(a), (i)
between Dow and DowDuPont shall be made no later than sixty (60) days following
the filing of the relevant Tax Return for the taxable period that includes the
Dow Distribution if the reduction in Tax was reflected on such Tax Return or a
previously filed Tax Return, and (ii) between AgCo and SpecCo shall be made no
later than ninety (90) days following the filing of the relevant Tax Return for
the taxable period that includes the AgCo Distribution if the reduction in Tax
was reflected on such Tax Return or a previously filed Tax Return. If any
payment described in the first sentence of this Section 2.5(a) is made after the
close of the taxable period that includes the Dow Distribution (in the case of
payments pursuant to this Section 2.5(a) to be made between Dow, on one hand,
and AgCo or SpecCo, on the other hand) or the AgCo Distribution (in the case of
payments pursuant to this Section 2.5(a) to be made between AgCo and SpecCo),
the payment required to be made pursuant to this Section 2.5(a) shall be made no
later than sixty (60) days following the filing of the Tax Return reflecting the
actual reduction in Taxes allocated to the paying Party (or such Party’s
Subsidiary). Notwithstanding the foregoing, to the extent that the Tax Attribute
is used to offset income included under Section 965 of the Code, the amount
required to be paid shall be equal to the present value of the installment
payments under Section 965(h) of the Code that would otherwise have been made
(assuming no available Tax Attributes of the entity, Dow or DuPont, as
applicable, and its Subsidiaries whose Tax Attributes offset such income
inclusions attributable to the other entity and its Subsidiaries), and using a
discount rate of four and one-half percent 4.5%. For purposes of this
Section 2.5(a), TDCC and its Subsidiaries as of any time shall be treated as
Subsidiaries of Dow as of such time.

 

30



--------------------------------------------------------------------------------

(b)    Tax Attributes for Section 336(e) Election. To the extent that a Party,
other than the Party (or any of its Subsidiaries) benefiting from any Tax
Attributes resulting from the Section 336(e) Election relating to the Dow
Distribution, is liable for Dow Distribution Taxes pursuant to this Agreement,
then the Party that benefits from such Tax Attributes (or the Party whose
Subsidiary benefits from such Tax Attributes) shall make one or more payments to
the Party liable for the Dow Distribution Taxes in an amount equal to the actual
reduction in Taxes enjoyed by such Party or its Subsidiary (including reductions
in Taxes allocated under this Agreement), calculated on a “with and without”
basis. Any payments required to be made pursuant to this Section 2.5(b) shall be
made no later than sixty (60) days following the filing of the relevant Tax
Return for the taxable period that includes the actual reduction in Taxes
enjoyed by such Party or its Subsidiary.

(c)    U.S. Federal Income Adjustment Payment. No later than one hundred and
twenty (120) days following the filing of the U.S. federal income Tax Return for
the DowDuPont U.S. Consolidated Group for the taxable year that includes the Dow
Distribution, (i) if the Aggregate Adjustment Payment is negative, Dow shall pay
the absolute value of the Aggregate Adjustment Payment to DowDuPont, and (ii) if
the Aggregate Adjustment Payment is positive, DowDuPont shall pay the Aggregate
Adjustment Payment to Dow.

(d)    U.S. State Consolidated Income Adjustment Payment. No later than one
hundred and fifty (150) days following the filing of the U.S. federal income Tax
Return for the DowDuPont U.S. Consolidated Group for the taxable year that
includes the Dow Distribution, (i) if the State Aggregate Adjustment Payment is
negative, Dow shall pay the absolute value of the State Aggregate Adjustment
Payment to DowDuPont, and (ii) if the State Aggregate Adjustment Payment is
positive, DowDuPont shall pay the State Aggregate Adjustment Payment to Dow.

(e)    No payment or further allocations shall be required under
Section 2.1(a)(iii) or Section 2.1(b)(iii) by reason of any payments made
pursuant to Section 2.5(c)-(d).

2.6    Straddle Period Allocation. For purposes of this Agreement, if either
Realignment, the Dow Distribution or the AgCo Distribution occurs during a
taxable period other than the last day of the taxable period, Taxes for the
entire taxable period (including, for example, Subpart F income under
Section 951 of the Code and a proportionate share of the associated foreign tax
credits) shall be allocated, on the one hand, to the portion of the taxable
period ending on the Realignment Date, the Dow Distribution Date or the AgCo
Distribution Date, as the case may be, and on the other hand, to the portion of
the taxable period beginning on the day after the Realignment Date, the Dow
Distribution Date or the AgCo Distribution Date, as the case may be, on a
“closing of the books” method as of the end of the Realignment Date, the Dow
Distribution Date or the AgCo Distribution Date; provided that property Taxes
and other similar periodic Taxes, and exemptions, allowances or deductions that
are calculated on an annual or periodic basis shall be allocated between such
portions in proportion to the number of days in each such portion. For the
avoidance of doubt, the “closing of the books” method shall deem any tax period
beginning before but ending after an applicable date to end on the applicable
date. If Realignment occurred during a taxable period, the Realigned Entity
shall be treated as one entity for the portion of the taxable period up to and
including the Realignment Date, and as a second, separate entity for the portion
of the taxable period beginning on the day following the Realignment Date.

 

31



--------------------------------------------------------------------------------

2.7    Certain Distribution Taxes.

(a)    Distribution Taxes described in Section 2.1(a)(xi) and not in any of
Section 2.1(b)(x), Section 2.1(c)(vii) or 2.1(d)(vi) shall be allocated entirely
to Dow; Distribution Taxes described in Section 2.1(b)(x) and not in any of
Section 2.1(a)(xi), 2.1(c)(vii) or 2.1(d)(vi) shall be allocated solely to
DowDuPont; Distribution Taxes described in Section 2.1(c)(vii) and not in any of
Section 2.1(a)(xi), 2.1(b)(x) or 2.1(d)(vi) shall be allocated solely to AgCo;
and Distribution Taxes described in Section 2.1(d)(vi) and not in any of
Section 2.1(a)(xi), 2.1(b)(x) or 2.1(c)(vii) shall be allocated solely to
SpecCo. Subject to Section 2.7(b), to the extent that any Distribution Taxes
would, in the absence of this Section 2.7(a), be described in both
Section 2.1(a)(xi) and (i) Section 2.1(b)(x), or (ii) following the AgCo
Distribution, Section 2.1(c)(vii) or Section 2.1(d)(vi), responsibility for such
Distribution Taxes shall be allocated to Dow, on the one hand, and DowDuPont,
AgCo and/or SpecCo, as appropriate, on the other hand, according to relative
fault. Subject to Section 2.7(b), to the extent that any Distribution Taxes
would, in the absence of this Section 2.7(a), be described in both
Section 2.1(c)(vii) and Section 2.1(d)(vi), responsibility for such Distribution
Taxes shall be allocated to AgCo, on the one hand, and SpecCo, on the other
hand, according to relative fault.

(b)    Notwithstanding Section 2.7(a), in the case of Distribution Taxes
resulting from the application of Section 355(e) of the Code to a Distribution,
(A) Dow shall be allocated one hundred percent (100%) of such Distribution Taxes
if a Dow Disqualifying Action causes the application of Section 355(e), (B)
DowDuPont shall be allocated one hundred percent (100%) of such Distribution
Taxes if a DowDuPont Disqualifying Action causes the application of
Section 355(e), (C) SpecCo shall be allocated one hundred percent (100%) of such
Distribution Taxes if a SpecCo Disqualifying Action causes the application of
Section 355(e) and (D) AgCo shall be allocated one hundred percent (100%) of
such Distribution Taxes if an AgCo Disqualifying Action causes the application
of Section 355(e). In the event a Disqualifying Action of more than one Party
causes the application of Section 355(e) to a Distribution, applicable
Distribution Taxes shall be allocated among such Parties equally.

ARTICLE III

TAX RETURNS, TAX COMPLIANCE AND OTHER TAX MATTERS

3.1    Preparation of Tax Returns.

(a)    Each Party shall prepare and timely file, or cause to be prepared and
timely filed, taking into account applicable extensions, all Tax Returns
required to be filed by such Party or any of its Subsidiaries (the “Preparing
Party”) and shall pay, or cause to be paid, all Taxes shown as due and payable
on such Tax Returns. To the extent that any such Tax Returns reflect Taxes that
are payable by another Party pursuant to this Agreement (the “Reviewing Party”),
such Tax returns shall be prepared in accordance with the Past Practice of the
Reviewing Party in respect of the entities or operations giving rise to such
Taxes. Except as otherwise required by applicable law, no Party shall file any
amended Tax Return for a Realigned Entity for any taxable period ending on or
before, or that includes, the Realignment Date of the Realigned Entity, without
the prior written approval (not to be unreasonably withheld, conditioned or
delayed) of the Party responsible for Taxes relating to such periods pursuant to
this Agreement.

 

32



--------------------------------------------------------------------------------

(b)    The Preparing Party shall submit to the Reviewing Party a draft of any
Tax Return that reflects Taxes payable by the Reviewing Party pursuant to this
Agreement (or to the extent practicable the portion of such Tax Return that
relates to such Taxes) along with a statement setting forth the calculation of
any such Taxes shown as due and payable on such Tax Return at least thirty
(30) days (or, in the case of a Tax Return with a Due Date fewer than
fourty-five (45) days following the end of the taxable period to which such Tax
Return relates, a reasonable amount of time) prior to the Due Date for such Tax
Return for such Reviewing Party’s review, comment and approval (such approval
not to be unreasonably delayed, conditioned or withheld).

(c)    In the event of any dispute regarding any Tax Return, or any other matter
referred to in this Agreement, the Tax Officer of each Party involved in the
dispute shall cooperate in good faith to resolve such dispute. Any dispute that
the Tax Officers are unable to resolve shall be referred to a senior executive
of each Party involved in the dispute who shall cooperate in good faith to
resolve such dispute. Any dispute that such senior executives are unable to
resolve shall be resolved by the Dispute Resolution Firm pursuant to
Section 8.1. In the event that any dispute is not resolved (whether pursuant to
good faith cooperation or by the Dispute Resolution Firm) prior to the Due Date
for the filing of any such Tax Return, such Tax Return shall be timely filed by
the Preparing Party and the Preparing Party agrees to amend such Tax Return as
necessary to reflect the resolution of such dispute in a manner consistent with
such resolution.

(d)    Notwithstanding anything to the contrary in this Agreement, for all Tax
purposes, the Parties shall report any Extraordinary Transactions that are
caused or permitted to occur by a Party or any of their respective Subsidiaries
on either the Dow Distribution Date or the AgCo Distribution Date as occurring
on the day after the Dow Distribution Date or the AgCo Distribution Date, as
applicable, pursuant to Treasury Regulations Section 1.1502-76(b)(1)(ii)(B) or
any similar or analogous provision of state, local or foreign law. Similar
principles shall apply for purposes of making allocations under this Agreement
in respect of Extraordinary Transactions occurring on the Realignment Date after
Realignment. The Parties hereto agree that no Party will make a ratable
allocation election under Treasury Regulations Sections 1.1502-76(b)(2)(ii)-(iii
) and 1.706-4(a)(3) or any other similar provision of state or local law, and
all allocations between taxable periods shall be made on a “closing of the books
method.”

3.2    Holiday Recapture. Exhibit F sets forth certain Tax Holidays applicable
to Realigned DuPont Entities and the applicable requirements for avoiding
recapture of any previously received benefits under such Tax Holidays for
pre-Realignment taxable periods (or portions thereof). Exhibit G sets forth
certain Tax Holidays applicable to Realigned Dow Entities and the applicable
requirements for avoiding recapture of any previously received benefits under
such Tax Holidays for pre-Realignment taxable periods (or portions thereof). In
the case of Tax Holidays listed on Exhibit F, following the Dow Distribution,
Dow shall, and shall cause its Subsidiaries to, use commercially reasonable
efforts to comply with the applicable requirements listed on Exhibit F. In the
case of Tax Holidays listed on Exhibit G, (i) prior to the AgCo Distribution,
DowDuPont shall, and shall cause its Subsidiaries to, and (ii) following the
AgCo

 

33



--------------------------------------------------------------------------------

Distribution (A) AgCo in the case of an AgCo Entity that is a Realigned Dow
Entity, or (B) SpecCo in the case of a SpecCo Entity that is a Realigned Dow
Entity, shall, and shall cause their respective Subsidiaries to, use their
commercially reasonable efforts to comply with the applicable requirements
listed on Exhibit G. Taxes imposed as a result of a breach of the covenants
contained in this Section 3.2 shall be allocated to the Party breaching such
covenant.

3.3    Tax Attributes; E&P.

(a)    As soon as reasonably practicable after the Dow Distribution Date, the
Tax Officers of Dow, DowDuPont and AgCo shall cooperate in good faith to
determine the allocation of Tax Attributes between the Dow Entities and the
DowDuPont Entities, and, as soon as reasonably practicable after the AgCo
Distribution Date, the Tax Officers of AgCo and SpecCo shall cooperate in good
faith to determine the allocation of Tax Attributes between the AgCo Entities
and the SpecCo Entities, in each case, in accordance with the Code and Treasury
Regulations (including, for purposes of this Section 3.3(a), any proposed income
tax regulations to the extent no final or temporary income tax regulations have
been issued that supersede such proposed regulations) including (i) the
principles of the “percentage method” described in Treasury Regulation
Section 1.1502-33(d)(3) shall apply, using one hundred percent (100%) as the
fixed percentage (the “Percentage Method”) (ii) in the case of Tax Attributes
other than earnings and profits, Treasury Regulations Sections 1.46-1, 1.1502-4,
1.1502-9(c), 1.1502-21, 1.1502-21T, 1.1502-22, 1.1502-24, 1.1502-79 and, if
applicable, 1.1502-79A (and any applicable state, local and foreign Tax laws),
and (iii) in the case of earnings and profits, in accordance with Code
Section 312(h) and Treasury Regulations Section 1.312-10(a) and 1.1502-33(e).
The operation of the provisions of this Section 3.3(a), Section 2.2 and
Section 2.5 are further illustrated by the examples attached as Exhibit H
(collectively, the “Methodology and Examples”). Section 2.2, Section 2.5 and
this Section 3.3(a) shall be interpreted consistently with the Methodology and
Examples, and the parties intend the Methodology and Examples to form a part of
this Agreement. Any dispute that the Tax Officers are unable to resolve in
respect of such determination shall be referred to a senior executive of each
Party involved in the dispute who shall cooperate in good faith to resolve such
dispute. Any dispute that such senior executives are unable to resolve shall be
resolved by the Dispute Resolution Firm pursuant to Section 8.1. Unless
otherwise agreed by the Parties, any disputes under this Section 3.3(a) shall be
conclusively resolved by the Dispute Resolution Firm prior to (i) the due date
for the U.S. federal consolidated income tax return of DowDuPont for the taxable
year that includes the Dow Distribution, in the case of disputes between Dow and
DowDuPont, and (ii) the due date for the U.S. federal consolidated income tax
return of DowDuPont for the taxable year that includes the AgCo Distribution, in
the case of disputes between AgCo and SpecCo. The Parties hereby agree to
compute all Taxes for any taxable period after the Dow Distribution Date or the
AgCo Distribution Date, as applicable, consistently with the determination of
the allocation of Tax Attributes pursuant to this Section 3.3(a) unless
otherwise required by a Final Determination.

(b)    To the extent that the amount of any Tax Attribute is later reduced or
increased by a Tax Authority or Tax Proceeding, such reduction or increase shall
be allocated to the Party to which such Tax Attribute would have been allocated
pursuant to Section 3.3(a).

3.4    Section 336(e) Election. Pursuant to Treasury Regulation Sections
1.336-2(h)(1) and 1.336-2(j), in connection with the Dow Distribution, DowDuPont
shall make a timely

 

34



--------------------------------------------------------------------------------

protective election under Section 336(e) of the Code and the Treasury
Regulations issued thereunder for Dow and each of its domestic Subsidiaries for
which such election is available (a “Section 336(e) Election”). The Parties
shall cooperate in making such Section 336(e) Election, including filing any
statements, amending any Tax Returns or taking such other action reasonably
necessary to carry out the Section 336(e) Election. If, pursuant to a Final
Determination, Section 336(e) applies with respect to the Dow Distribution, Dow
shall provide DowDuPont or SpecCo, as applicable, with a proposed determination
of the “Aggregate Deemed Asset Disposition Price” and the “Adjusted Grossed-Up
Basis” (each as defined under applicable Treasury Regulations) and the
allocation of such Aggregate Deemed Asset Disposition Price and Adjusted
Grossed-Up Basis among the disposition date assets of Dow and its Subsidiaries
in accordance with the applicable provisions of Section 336(e) of the Code and
applicable Treasury Regulations (the “Section 336(e) Allocation Statement”).
Within thirty (30) days after receipt of the Section 336(e) Allocation
Statement, DowDuPont or SpecCo, as applicable, may provide comments to Dow, to
the Section 336(e) Allocation Statement and Dow shall accept any such reasonable
comments. In such case, no DowDuPont Entity, Dow Entity, AgCo Entity or SpecCo
Entity shall take any position inconsistent with the Section 336(e) Election
including the Section 336(e) Allocation Statement.

ARTICLE IV

INDEMNIFICATION, PAYMENT AND OTHER OBLIGATIONS

4.1    Indemnification.

(a)    Indemnification by Dow. Subject to Section 4.3(a), Section 4.6(e) and
Section 4.7, Dow shall pay (or, at its option, shall cause its applicable
Subsidiary to pay), and shall indemnify and hold each of DowDuPont, AgCo and
SpecCo harmless from and against, without duplication:

(i)    all Taxes allocated to Dow pursuant to Sections 2.1(a)(iv)-(xii);

(ii)    to the extent not also described in any of (A) Sections 2.1(b)(iv)-(xi),
(B) Sections 2.1(c)(iii)-(viii) or (C) Sections 2.1(d)(iii)-(vii), (I) all Taxes
allocated to Dow pursuant to Sections 2.1(a)(i)-(ii) and (II) all Taxes
allocated to Dow Entities pursuant to Section 2.1(a)(iii) by reason of
Section 2.2(c);

(iii)    AgCo Dow Cash Repatriation Taxes;

(iv)    SpecCo Dow Cash Repatriation Taxes; and

(v)    any costs and expenses related to the foregoing (including reasonable
attorneys’ fees and expenses).

 

35



--------------------------------------------------------------------------------

(b)    Indemnification by DowDuPont. Subject to Section 4.3(a), Section 4.6(e)
and Section 4.7 and prior to the AgCo Distribution, DowDuPont shall pay (or, at
its option, shall cause its applicable Subsidiary to pay), and shall indemnify
and hold Dow harmless from and against, without duplication:

(i)    all Taxes allocated to DowDuPont pursuant to Sections 2.1(b)(iv)-(xi);

(ii)    to the extent not also described in Sections 2.1(a)(iv)-(xii), (A) all
Taxes allocated to DowDuPont pursuant to Sections 2.1(b)(i)-(ii) and (B) all
Taxes allocated to DuPont Entities pursuant to Section 2.1(b)(iii) by reason of
Section 2.2(c);

(iii)    MatCo DuPont Ag Cash Repatriation Taxes;

(iv)    MatCo DuPont Spec Cash Repatriation Taxes; and

(v)    any costs and expenses related to the foregoing (including reasonable
attorneys’ fees and expenses).

(c)    Indemnification by AgCo. Subject to Section 4.3, Section 4.6(e) and
Section 4.7, and following the AgCo Distribution, AgCo shall pay (or, at its
option, shall cause its applicable Subsidiary to pay), and shall indemnify and
hold each of Dow and SpecCo harmless from and against, without duplication:

(i)    all Taxes allocated to AgCo pursuant to Sections 2.1(c)(iii)-(viii);

(ii)    to the extent not also described in either (A) Sections 2.1(a)(iv)-(xii)
or (B) Sections 2.1(d)(iii)-(vii), all Taxes allocated to AgCo pursuant to
Section 2.1(c)(ii);

(iii)    Taxes allocated to AgCo pursuant to Section 2.1(c)(i) that are also
allocated to DowDuPont pursuant to Sections 2.1(b)(iv)-(xi);

(iv)    Taxes allocated to AgCo pursuant to Section 2.1(c)(i) that are both
(A) allocated to (1) DowDuPont pursuant to Sections 2.1(b)(i)-(ii) or (2) DuPont
Entities pursuant to Section 2.1(b)(iii) by reason of Section 2.2(c) and (B) not
described in either (I) Sections 2.1(a)(iv)-(xii) or (II) Sections
2.1(d)(iii)-(vii);

(v)    MatCo DuPont Ag Cash Repatriation Taxes;

(vi)    Agriculture Attributable Obligations; and

(vii)    any costs and expenses related to the foregoing (including reasonable
attorneys’ fees and expenses).

(d)    Indemnification by SpecCo. Subject to Section 4.3, Section 4.6(e) and
Section 4.7, and following the AgCo Distribution, SpecCo shall pay (or, at its
option, shall cause its applicable Subsidiary to pay), and shall indemnify and
hold each of Dow and AgCo harmless from and against, without duplication:

(i)    all Taxes allocated to SpecCo pursuant Sections 2.1(d)(iii)-(vii);

 

36



--------------------------------------------------------------------------------

(ii)    to the extent not also described in either (A) Sections 2.1(a)(iv)-(xi)
or (B) Sections 2.1(c)(iii)-(viii), all Taxes allocated to SpecCo pursuant to
Section 2.1(d)(ii);

(iii)    Taxes allocated to SpecCo pursuant to Section 2.1(d)(i) that are also
allocated to DowDuPont pursuant to Sections 2.1(b)(iv)-(x);

(iv)    Taxes allocated to SpecCo pursuant to Section 2.1(d)(i) that are both
(A) allocated to (1) DowDuPont pursuant to Sections 2.1(b)(i)-(ii) or (2) DuPont
Entities pursuant to Section 2.1(b)(iii) by reason of Section 2.2(c) and (B) not
described in either (I) Sections 2.1(a)(iv)-(xii) or (II) Sections
2.1(c)(iii)-(viii);

(v)    MatCo DuPont Spec Cash Repatriation Taxes;

(vi)    Specialties Attributable Obligations;

(vii)    Election Adjustment Taxes; and

(viii)    any costs and expenses related to the foregoing (including reasonable
attorneys’ fees and expenses).

4.2    Timing of Payment.

(a)    Initial Payment. Subject to Section 4.2(b), at least ten (10) Business
Days prior to any Payment Date for any Tax Return, the Preparing Party shall
compute the amount of Tax required to be paid to the applicable Taxing Authority
with respect to such Tax Return on such Payment Date, and the portion of such
Tax (if any) for which any Reviewing Party is responsible pursuant to this
Agreement. Each Reviewing Party shall pay to the Preparing Party an amount equal
to any Taxes to be paid on such Payment Date for which the Reviewing Party is
responsible pursuant to this Agreement.

(b)    Adjustments to Initial Payment. If either a Tax Proceeding or an
amendment to any Tax Return, results in an adjustment to any amounts payable
pursuant to this Agreement (an “Adjustment”), then, (i) the Party filing the
amended Tax Return or controlling the Tax Proceeding shall promptly notify the
other relevant Parties in writing regarding the Adjustment to the extent they
are otherwise unaware of the Adjustment, and (ii) the relevant amounts
previously paid under this Agreement shall be recalculated and a true-up payment
shall be made for the difference between the recalculated amount and the amount
previously paid or calculated to be paid, at the time or times provided in the
next two sentences. No later than sixty (60) days following the close of the
applicable calendar year, any Adjustments occurring during the applicable
calendar year shall be netted between any two Parties, and any Party with a net
payable after calculating offsetting Adjustments to another Party (a “Net
Payable”) shall pay the amount of such Net Payable to the Party to which the Net
Payable is owed. Notwithstanding the above, if, at any point during the calendar
year, the amount of a Party’s Net Payable exceeds ten million dollars
($10,000,000.00), the Party shall pay such Net Payable, within ninety (90) days
of receipt of a written demand by the Party to which the Net Payable is owed.

 

37



--------------------------------------------------------------------------------

4.3    Payment Amount.

(a)    The amount of any payment pursuant to this Agreement shall (i) be reduced
by the amount of any reduction in Taxes for which the Payee Party is responsible
under this Agreement actually realized as a result of the event giving rise to
the payment by the end of the taxable year in which the payment is made, and
(ii) be increased if and to the extent necessary to ensure that, after all
required Taxes on the payment are paid (including Taxes attributable to any
increases in the payment under this Section 4.3), the Payee Party receives the
amount it would have received if the payment was not taxable or did not result
in an increase in Taxes.

(b)    With respect solely to AgCo and SpecCo, for payments of or with respect
to U.S. federal income Taxes pursuant to this Agreement, in the event that the
payment of such Taxes by AgCo or SpecCo causes the other Party to generate or
otherwise receive a Tax Attribute, the recipient of such Tax Attribute shall pay
to the Party making the payment of or with respect to such U.S. federal income
Taxes the value of such Tax Attribute attributable thereto, without any discount
for expected utilization and, to the extent relevant, otherwise calculated using
assumptions similar to those provided in the definition of “Tax Attribute
Differential Value;” provided, that the Party otherwise hereby obligated to make
a payment shall have no obligation to pay for the value of a Tax Attribute
described in this Section 4.3(b) to the extent that such Tax Attribute would not
be recognized on the consolidated financial statements without an accompanying
valuation allowance with respect to such Tax Attribute.

4.4    Characterization of Payments and Certain Transactions.

(a)    To the extent permitted by applicable Law, unless otherwise required by a
Final Determination, this Agreement, or as otherwise agreed to among the Parties
(including as may be agreed in any Continuing Arrangements among affiliates of
the Parties), for U.S. federal Tax purposes, any payment made pursuant to this
Agreement (other than payments of interest) shall be treated as follows:

(i)    to the extent the Paying Party’s Subsidiary or assets and the Payee
Party’s Subsidiary or assets to which the liability for payment relates were
separated in a tax-free distribution for U.S. federal Tax purposes, such payment
shall be treated as a tax-free contribution or tax-free distribution, as
applicable, with respect to the stock of the Paying Party or its relevant
Subsidiary, or the Payee Party or its relevant Subsidiary, as applicable,
occurring immediately prior to the relevant transaction in the Internal
Reorganization, Dow Contribution or AgCo Contribution, as applicable; and

(ii)    to the extent the Paying Party’s Subsidiary or assets and the Payee
Party’s Subsidiary or assets to which the liability for payment relates were
separated in a taxable transaction for U.S. federal Tax purposes, such payment
shall be treated as an adjustment to the price or amount, as applicable, of the
relevant transaction in the Internal Reorganization, Dow Contribution or AgCo
Contribution, as applicable.

Payments of interest shall be treated as deductible by the Paying Party or its
relevant Subsidiary and as income to the Payee Party or its relevant Subsidiary,
as permitted and

 

38



--------------------------------------------------------------------------------

applicable. In the case of each of the foregoing, no Party shall take a position
inconsistent with such treatment. In the event that a Taxing Authority asserts
that a Party’s treatment of a payment pursuant to this Agreement should be other
than as set forth in this Section 4.4(a), such Party shall use its commercially
reasonable efforts to contest such challenge.

(b)    To the extent a Party or its Subsidiary is required to engage in any
transaction described in clauses (i)(C) or clause (ii) of the definitions of Dow
Realignment Transactions or DuPont Realignment Transactions, then unless
otherwise required by a Final Determination, the Parties shall treat such
transaction as “relating back” to a relevant tax-free transaction. No Party
shall take a position inconsistent with such treatment, and in the event that a
Taxing Authority asserts that a Party’s treatment should be other than as set
forth in this Section 4.4(b), such Party shall use its commercially reasonable
efforts to contest such challenge.

4.5    Further Allocation of Obligations.

(a)    Obligations of DowDuPont. Following the AgCo Distribution, AgCo shall be
allocated and shall be responsible for all liabilities and obligations of
DowDuPont under this Agreement that are Agriculture Attributable Obligations and
SpecCo shall be allocated and responsible for all liabilities and obligations of
DowDuPont under this Agreement that are Specialties Attributable Obligations.
AgCo shall be liable to SpecCo for 40% of any Taxes of another Person (other
than any Party or any Subsidiary of any Party) imposed on SpecCo or its
Subsidiaries pursuant to a contract entered into prior to the AgCo Distribution
Date, which Taxes are for a period or portion thereof ending on or prior to the
AgCo Distribution Date and that are not otherwise allocated pursuant to this
Agreement. SpecCo shall be liable to AgCo for 60% of any Taxes of another Person
(other than any Party or any Subsidiary of any Party) imposed on AgCo or its
Subsidiaries pursuant to a contract entered into prior to the AgCo Distribution
Date, which Taxes are for a period or portion thereof ending on or prior to the
AgCo Distribution Date and that are not otherwise allocated pursuant to this
Agreement.

(b)    Obligations of Dow. If as of the time of the AgCo Distribution, Dow shall
have an outstanding obligation to indemnify DowDuPont pursuant to this Agreement
for any Tax liability that DowDuPont has paid, then Dow shall, subject to the
next sentence, be liable to SpecCo for the full amount of such outstanding
obligation. If SpecCo and AgCo jointly agree that a particular outstanding
obligation is properly owed to AgCo, and so inform Dow in writing, Dow shall be
liable to AgCo for the full amount of such obligation. SpecCo and AgCo shall
each inform the other, in writing, upon receipt of any payment in satisfaction
of a liability described in this Section 4.5(b).

4.6    Procedures and Limitations Relating to Indemnification Payments for
Intercompany Accounts.

(a)    Each Party shall, and shall cause its Subsidiaries to, use reasonable
efforts to mitigate any Taxes described in clauses (iii) of the definitions of
Dow Realignment Taxes and DuPont Realignment Taxes (other than Taxes related to
the Identified Selected Dow Intercompany Accounts which shall be subject to
Section 4.6(f)) if another Party would be required to indemnify that Party for
any such Taxes pursuant to Section 4.1 of this Agreement.

 

39



--------------------------------------------------------------------------------

(b)    No later than sixty (60) days following the filing of the U.S. federal
income Tax Return for any Party, the Party shall calculate the amount of any
Taxes described in clauses (ii)-(iii) of the definitions of Dow Realignment
Taxes and DuPont Realignment Taxes if another Party would be required to
indemnity that Party for any such Taxes pursuant to Section 4.1 of this
Agreement (such indemnifiable Taxes, “Intercompany Account Taxes”) for which it
has a claim against another Party for the period covered by such Tax Return
(“the Intercompany Indemnity Amount”). The Payee Party shall prepare a statement
(the “Intercompany Indemnity Statement”) detailing the Payee Party’s calculation
of the Intercompany Indemnity Amount for which the Payee Party is seeking
payment and deliver the Intercompany Indemnity Statement to the Paying Party.
The Intercompany Indemnity Statement shall include sufficient supporting detail
regarding each element of Intercompany Indemnity Amount to permit the Paying
Party to review and consider the Intercompany Indemnity Statement. The Paying
Party shall have sixty (60) days to review and consider the Intercompany
Indemnity Statement and the Payee Party shall make its employees and
representatives available to answer any question of the Paying Party (or its
advisors) regarding the Intercompany Indemnity Amount during such period.
Following such sixty (60) day period, any outstanding dispute regarding the
Intercompany Indemnity Amount shall be resolved by the Dispute Resolution Firm
in accordance with Section 8.1.

(c)    Ten (10) days following the Paying Party’s review and approval or, in the
event of any dispute regarding the Intercompany Indemnity Amount, the Dispute
Resolution Firm’s resolution of the dispute, the Paying Party shall pay the
amount of the Intercompany Account Taxes agreed to by the applicable Parties or,
in the event of any dispute regarding the Intercompany Indemnity Amount,
determined by the Dispute Resolution Firm in respect of the period covered by
the applicable Tax Return.

(d)    The amount of any Intercompany Account Taxes described in
clauses (ii)-(iii) of the definitions of Dow Realignment Taxes and DuPont
Realignment Taxes in respect of any particular Historical Dow Selected
Intercompany Account or Historical DuPont Selected Intercompany Account shall be
reduced by any cash tax savings resulting for a taxable year ending on or prior
to December 31, 2020, by the Party otherwise entitled to indemnification for
such Intercompany Account Taxes as a result of the utilization of a U.S. federal
foreign tax credit under Section 901 generated by reason of transactions
undertaken, on or prior to December 31, 2020, to settle, by means of cash
payments, a dividend, capital contribution, or a combination of the foregoing,
such Historical Dow Selected Intercompany Account or Historical DuPont Selected
Intercompany Account (with such savings computed on a “with and without” basis).

(e)    Cap

(i)    The aggregate amount described in clause (ii) of the definition of Dow
Realignment Taxes for which Dow is required to indemnify the Parties (other than
Dow) hereunder shall not exceed the Dow Intercompany Indemnity Cap, and, in the
event that such sum would otherwise, absent application of this Section 4.6(d),
exceed the Dow Intercompany Indemnity Cap, the amounts of such Taxes for which
AgCo and SpecCo shall be entitled to indemnification from Dow pursuant to this
Agreement shall be reduced proportionately, so that the aggregate sum of such
Taxes for which AgCo and SpecCo are entitled to indemnification pursuant to this
Agreement equals the Dow Intercompany Indemnity Cap.

 

40



--------------------------------------------------------------------------------

(ii)    The aggregate amount described in clause (ii) of the definition of
DuPont Realignment Taxes for which the Parties (other than Dow) are required to
indemnify Dow hereunder shall not exceed the DuPont Intercompany Indemnity Cap,
and, in the event that such sum would otherwise, absent application of this
Section 4.6(d), exceed the DuPont Intercompany Indemnity Cap, the amounts of
such Taxes for which Dow shall be entitled to indemnification pursuant to this
Agreement from each of AgCo and SpecCo shall be reduced proportionately, so that
the aggregate sum of such Taxes for which Dow is entitled to indemnification
pursuant to this Agreement equals the DuPont Intercompany Indemnity Cap.

(f)    Identified Selected Dow Intercompany Accounts. The Parties shall
reasonably cooperate, in good faith, to determine a mutually agreeable manner to
eliminate, settle, or otherwise unwind the Identified Selected Dow Intercompany
Accounts in a manner that minimizes, to the extent possible, the Taxes incurred
as a result of the settlement or unwind of the Identified Selected Dow
Intercompany Accounts. Notwithstanding the foregoing, provided that such Party
uses reasonable efforts to mitigate any such Taxes, the obligations of this
Section 4.6(f), and/or the failure to arrive at any mutually agreeable
elimination, settlement or unwind of the Identified Selected Dow Intercompany
Accounts shall in no way limit any Party’s right to indemnification hereunder
for any Dow Realignment Taxes related to maintaining or settling the Identified
Selected Dow Intercompany Accounts.

(g)    Notice Requirements. No Party shall be entitled to indemnification for
any Taxes or amounts described in clauses (ii)-(iii) of the definitions of
DuPont Realignment Taxes and Dow Realignment Taxes unless such Party has
provided notice (in the manner required under this Agreement) on or prior to
December 31, 2020, to the Parties otherwise required to indemnify for such Taxes
hereunder, that such Taxes or amounts may be required to be indemnified
hereunder; provided, however, that this Section 4.6(f) shall not apply to Taxes
or amounts related to the Identified Selected Dow Intercompany Accounts.

4.7    Cap on Repatriation Taxes.

(a)    The aggregate amount described in the definition of AgCo Dow Cash
Repatriation Taxes and SpecCo Dow Cash Repatriation Taxes for which Dow is
required to indemnify the Parties (other than Dow) hereunder shall not exceed
$10,000,000.00, and, in the event that such sum would otherwise, absent
application of this Section 4.7(a), exceed $10,000,000.00, the amounts of such
Taxes for which AgCo and SpecCo shall be entitled to indemnification from Dow
pursuant to this Agreement shall be reduced proportionately, so that the
aggregate sum of such Taxes for which AgCo and SpecCo are entitled to
indemnification pursuant to this Agreement equals $10,000,000.00.

(b)    The aggregate amount described in the definition of MatCo DuPont Ag Cash
Repatriation Taxes and MatCo DuPont Spec Cash Repatriation Taxes for which the
Parties (other than Dow) are required to indemnify Dow hereunder shall not
exceed $10,000,000.00, and, in the event that such sum would otherwise, absent
application of this Section 4.7(b), exceed $10,000,000.00, the amounts of such
Taxes for which Dow shall be entitled to indemnification pursuant to this
Agreement from each of AgCo and SpecCo shall be reduced proportionately, so that
the aggregate sum of such Taxes for which Dow is entitled to indemnification
pursuant to this Agreement equals $10,000,000.00.

 

41



--------------------------------------------------------------------------------

ARTICLE V

COOPERATION AND RECORD RETENTION

5.1    General Cooperation. The Parties shall each cooperate fully (and each
shall cause its respective Subsidiaries to cooperate fully) with all reasonable
requests in writing from another Party hereto, or from an agent, representative
or advisor to such Party, in connection with the preparation and filing of Tax
Returns, claims for Refunds, Tax Proceedings, and calculations of amounts
required to be paid pursuant to this Agreement, in each case, related or
attributable to or arising in connection with Taxes of any of the Parties or
their respective Subsidiaries covered by this Agreement and the establishment of
any reserve required in connection with any financial reporting (a “Tax
Matter”). Such cooperation shall include the provision of any information
reasonably necessary or helpful in connection with a Tax Matter and shall
include, without limitation:

(i)    the provision of any Tax Returns of the Parties and their respective
Subsidiaries, books, records (including information regarding ownership and Tax
basis of property), documentation and other information relating to such Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Tax Authority;

(ii)    the execution of any document (including any power of attorney) in
connection with any Tax Proceedings of any of the Parties or their respective
Subsidiaries which another Party is entitled to control pursuant to Section 6.2;

(iii)    the use of the Party’s reasonable best efforts to obtain any
documentation in connection with a Tax Matter;

(iv)    the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their Subsidiaries; and

(v)    each Party shall make its employees, advisors, and facilities available
on a reasonable and mutually convenient basis in connection with the foregoing
matters.

(b)    Notwithstanding anything in this Agreement to the contrary, no Party
shall be required to provide the other Party or any of such other Party’s
Subsidiaries access to or copies of information, documents or personnel if such
action could reasonably be expected to result in the waiver of any Privilege. In
the event that either Party determines that the provision of any information or
documents to the other Party or any of such other Party’s Subsidiaries could be
commercially detrimental, violate any law or agreement or waive any Privilege,
the Parties shall use commercially reasonable efforts to permit compliance with
its obligations hereunder in a manner that avoids any such harm or consequence.

 

42



--------------------------------------------------------------------------------

(c)    The Parties shall perform all actions required or permitted under this
Agreement in good faith. If one Party requests the cooperation of the other
Party pursuant to this Section 5.1 or any other provision of this Agreement,
except as otherwise expressly provided in this Agreement, the requesting Party
shall reimburse such other Party for all reasonable, third-party, out-of-pocket
costs and expenses incurred by such other Party in complying with the requesting
Party’s request.

5.2    Retention of Records. Each Party shall retain or cause to be retained all
Tax Returns, schedules and work papers, and all material records or other
documents relating thereto in their possession, in each case that relate to a
Tax period, until the later of the ten-year anniversary of the filing of the
relevant Tax Return or, upon the written request of any other Party, for a
reasonable time thereafter (the “Retention Period”). Before any disposition or
destruction of such materials following the Retention Period, the Party
retaining such materials shall give the other Parties ninety (90) days prior
written notice of any such proposed disposition or destruction and the other
Parties shall have the right, in their sole discretion and at their own expense,
to take possession of such materials.

ARTICLE VI

REFUNDS AND AUDITS

6.1    Refunds and Credits.

(a)    Tax Refunds.

(i)    Except as provided in Section 6.1(a)(ii) and Section 6.1(a)(iii), each
Party shall be entitled to all Refunds of Taxes for which such Party is
responsible pursuant to this Agreement. For the avoidance of doubt, to the
extent that a particular Refund of Taxes may be allocable to any Tax period with
respect to which the Parties may share responsibility pursuant to this
Agreement, the portion of such Refund to which each Party will be entitled shall
be determined by comparing the amount of payments made by a Party (or any of its
Subsidiaries at such time) to a Tax Authority or to the other Party (and reduced
by the amount of payments received from the other Party) pursuant to this
Agreement with the Tax liability of such Party, taking into account the facts as
utilized for purposes of claiming such Refund. If a Party (or any of its
Subsidiaries) receives a Refund to which the other Party is entitled pursuant to
this Agreement, such Party shall pay the amount to which such other Party is
entitled within sixty (60) days after the receipt of the Refund. For purposes of
this Section 6.1(a)(i), TDCC and its Subsidiaries as of any time shall be
treated as Subsidiaries of Dow as of such time.

(ii)    The Party directly or indirectly owning a Realigned Entity following
Realignment (the “Controlling Party”) shall be entitled to 50% of Refunds of
Taxes (net of applicable third-part costs paid by the Controlling Party to
obtain such Refunds) paid in respect of such Realigned Entity for taxable
periods (or portions thereof) ending on or before the Realignment Date in
respect of such Realigned Entity, and which Refunds reduce Taxes in a taxable
period (or portion thereof) ending on or before the Realignment Date (including
by way of a payment made from the relevant Tax Authority to the relevant
Realigned Entity with respect to such taxable period or portion thereof) with
respect to such Realigned Entity, to which another

 

43



--------------------------------------------------------------------------------

Party (the “Refund Party”) would otherwise be entitled under Section 6.1(a)(i)
if both (A) the Refund Party provides its written consent for the Controlling
Party to pursue such Refund and (B) such Refund is obtained through the material
efforts of the Controlling Party or its Subsidiary.

(iii)    The Controlling Party shall be entitled to 100% of Refunds of Taxes
paid in respect of its Realigned Entity for taxable periods (or portions
thereof) ending on or before the Realignment Date in respect of such Realigned
Entity, and which Refunds are of a type that can only be obtained through a
reduction of Taxes in a taxable period (or portion thereof) ending after the
Realignment Date (including by way of a payment made from the relevant Tax
Authority to the relevant Realigned Entity in respect of any payments made by
such Realigned Entity with respect to such taxable period or portion thereof)
with respect to such Realigned Entity, to which the Refund Party would otherwise
be entitled under Section 6.1(a)(i) if (A) the Refund Party, TDCC or DuPont, as
applicable, did not reflect the Refund as an asset or reduction of a liability
on its audited consolidated financial statements prior to Realignment and the
Refund relates to periods included in such financial statements or (B) such
Refund is set forth on Exhibit I.

(b)    In the event of an adjustment relating to Taxes for which one Party is
responsible pursuant to this Agreement which would have given rise to a Refund
but for an offset against the Taxes for which another Party is or may be
responsible pursuant to this Agreement, then such amount shall be considered as
resulting in an adjustment in such amount for purposes of Section 4.2(b) and
shall be treated accordingly.

(c)    Notwithstanding Section 6.1(a), to the extent that a Party (or any of its
Subsidiaries) applies or causes to be applied an overpayment of Taxes as a
credit toward or a reduction in Taxes otherwise payable (or a Tax Authority
requires such application in lieu of a Refund) and such overpayment of Taxes, if
received as a Refund, would have been payable by such Party to the other Party
pursuant to this Section 6.1, such Party shall pay such amount to the other
Party no later than the Due Date of the Tax Return for which such overpayment is
applied to reduce Taxes otherwise payable.

(d)    To the extent that the amount of any Refund under this Section 6.1 is
later reduced by a Tax Authority or in a Tax Proceeding, such reduction shall be
allocated to the Party to which such Refund was allocated pursuant to this
Section 6.1 and shall be considered an adjustment for purposes of Section 4.2(b)
and shall be treated accordingly.

6.2    Audits and Proceedings.

(a)    If a Payee Party or any of its Subsidiaries receives any notice, letter,
correspondence, claim or decree from any Tax Authority (a “Tax Notice”) and,
upon receipt of such Tax Notice, believes it has suffered or potentially could
suffer any Tax liability for which it is expected to be indemnified pursuant to
this Agreement, the Payee Party shall promptly deliver such Tax Notice to the
Paying Party but in any event within ten (10) days (or such shorter period as
may be necessary to permit the Paying Party to timely consider and respond to
such Tax Notice) of the receipt of such Tax Notice; provided, however, that the
failure of the Payee Party to provide the Tax Notice to the Paying Party shall
not affect the indemnification rights of the

 

44



--------------------------------------------------------------------------------

Payee Party pursuant to this Agreement, except to the extent that the Paying
Party is prejudiced by the Payee Party’s failure to deliver such Tax Notice.
Subject to Section 6.2(c) below, the Paying Party shall have the right to
(i) handle, defend, conduct and control, at its own expense (including, for the
avoidance of doubt, by funding any payments required to be made to a Taxing
Authority in order to conduct a Tax Proceeding in a manner of its choosing), any
aspect of any Tax Proceeding to the extent that it relates solely to Taxes for
which it is responsible pursuant to this Agreement, and (ii) compromise or
settle any such aspect of such Tax Proceeding. The Paying Party shall (A) keep
the Payee Party informed in a timely manner of all actions proposed to be taken
by the Paying Party with respect to a Tax Proceeding it controls, (B) permit the
Payee Party to participate in all proceedings with respect to such Tax
Proceeding, (C) not settle any such Tax Proceeding without the prior written
consent of the Payee Party, as the case may be, which consent shall not be
unreasonably withheld, conditioned or delayed and (D) use reasonable best
efforts to ensure that the manner defense, conduct, control, of any Tax
Proceeding does not create material business disruptions for the Payee Party or
any Affiliate (for example, by contesting a Tax prior to payment in a manner
that prevents the Payee Party from receiving tax clearance certificates or other
documentation from an applicable Taxing Authority that are necessary to conduct
its operations or avoid the imposition or collection of material Taxes on an
ongoing basis). Any Tax liability resulting from a Final Determination shall be
considered an adjustment for purposes of Section 4.2(b) and shall be treated
accordingly.

(b)    Subject to Sections 6.2(a) and (c),

(i)    Subject to the next sentence, (A) Dow shall have the sole right to
handle, defend, conduct and control any Tax Proceeding related to the U.S.
federal consolidated income Tax Returns of TDCC relating to all taxable periods
ending on or before December 31, 2016, (B) DowDuPont, prior to the AgCo
Distribution, and AgCo, following the AgCo Distribution, shall have the sole
right to handle, defend, conduct and control any Tax Proceeding related to the
U.S. federal consolidated income Tax Returns of DuPont relating to all taxable
periods ending on or before August 31, 2017, (C) Dow, DowDuPont and SpecCo shall
jointly handle, defend, conduct and control any Tax Proceeding related to the
U.S. federal consolidated income Tax Return of DowDuPont relating to the taxable
period ending on December 31, 2017, and (D) DowDuPont, prior to the AgCo
Distribution, and SpecCo, following the AgCo Distribution, shall have the right
to handle, defend, conduct and control any Tax Proceeding related to the U.S.
federal consolidated income Tax Returns of DowDuPont or SpecCo relating to a
taxable period ending after December 31, 2017. The principles of the foregoing
sentence shall also apply for purposes of determining the control of Tax
Proceedings with respect to U.S. state or local consolidated, combined, unitary
or affiliated Tax Returns. The party controlling any Tax Proceeding described in
the foregoing clauses shall (1) keep the other Parties informed in a timely
manner of all actions proposed to be taken with respect to a Tax Proceeding it
controls, (2) permit the other Parties to participate in all proceedings with
respect to such Tax Proceeding, and (3) not settle any such Tax Proceeding
without the prior written consent of the other Parties, as the case may be,
which consent shall not be unreasonably withheld, conditioned or delayed.

(c)    Notwithstanding Sections 6.2(a) and (b),

(i)    the Parties shall have the right to jointly control any Tax Proceeding
that relates to the Tax-Free Status of the Transactions;

 

45



--------------------------------------------------------------------------------

(ii)    if more than one Party could be responsible under this Agreement for any
Taxes resulting from a resolution of a particular issue involved in a Tax
Proceeding, then all such Parties shall have the right to jointly control the
Tax Proceeding to the extent relating to the issue;

(iii)    if a Tax Proceeding involves an issue that recurs in subsequent taxable
periods and one or more Parties that are not responsible under this Agreement
for the Taxes directly involved in the Tax Proceeding would be bound by, or
could reasonably be prejudiced with respect to the issue by, the outcome of the
Tax Proceeding in subsequent taxable periods for which the Party or Parties
would be responsible under this Agreement, then such Parties and the Party
directly responsible for the Taxes at issue in the Tax Proceeding shall have the
right to jointly control such Tax Proceeding; and

(iv)    in each of the above cases, no Party shall compromise or settle any Tax
Proceeding without the consent of the other Party or Parties entitled to control
such Tax Proceeding (such consent not to be unreasonably withheld, conditioned
or delayed).

ARTICLE VII

TAX-FREE STATUS OF THE TRANSACTIONS

7.1    Covenants.

(a)    No Party shall take, or permit any of its Subsidiaries to take, any
action in violation of the restrictions set forth on Exhibit E.

(b)    During the Restricted Period, each Party:

(i)    shall continue or cause to be continued, taking into account
Section 355(b)(3) of the Code, the active conduct of the business on which it
relied for purposes of satisfying the requirements of Section 355(b) of the
Code;

(ii)    shall not dissolve or liquidate itself (including any action that is a
liquidation for federal income tax purposes);

(iii)    shall not (A) enter into, permit, approve of or fail to take any action
within its control to prevent any transactions relating to its stock, or rights
to acquire its stock, including any redemption or other repurchase (directly or
through a Subsidiary), other than (1) issuances of stock that satisfy the
requirements of Safe Harbor VIII (relating to acquisitions in connection with a
Person’s performance of services) or Safe Harbor IX (relating to acquisitions by
a retirement plan of an employer) of Treasury Regulations Section 1.355-7(d), or
(2) share repurchases that both (I) satisfy the requirements of
Section 4.05(1)(b) of Revenue Procedure 96-30, 1996-1 C.B. 696 (as in effect
prior to the release of Revenue Procedure 200348, 2003-2 C.B. 86) and
(II) constitute Share Repurchases, (B) amend its certificate of incorporation
(or other organizational documents), or take any other action, whether through a
stockholder vote or otherwise, affecting the relative voting rights of its
capital stock (including through the conversion of any capital stock into
another class of capital stock), or (C) merge or consolidate with any other
Person unless the applicable Party is the surviving corporation in any such
merger or consolidation; and

 

46



--------------------------------------------------------------------------------

(iv)    shall not, and shall not permit any member of its “separate affiliated
group” (within the meaning of Section 355(b)(3)(B) of the Code), to sell,
transfer, or otherwise dispose of or agree to, sell, transfer or otherwise
dispose (including in any transaction treated for federal income tax purposes as
a sale, transfer or disposition) of assets (including, any shares of capital
stock of a Subsidiary) that, in the aggregate, constitute more than twenty-five
percent (25%) of the consolidated gross assets of its “separate affiliated
group.” The foregoing sentence shall not apply to (A) sales, transfers, or
dispositions of assets in the ordinary course of business, (B) any cash paid to
acquire assets from an unrelated Person in an arm’s-length transaction, (C) any
assets transferred to a Person that is disregarded as an entity separate from
the transferor for federal income tax purposes, (D) any mandatory or optional
repayment (or prepayment) of any indebtedness of any Party or any member of its
“separate affiliated group” or (E) the AgCo Distribution or any DuPont
Realignment Transaction undertaken by DowDuPont, DuPont or any of its
Subsidiaries. For purposes of this Section 7.1(b)(iv), a merger of a Party or
one of its Subsidiaries with and into any Person that is not a wholly-owned
Subsidiary of such Party shall constitute a disposition of all of the assets of
such Party or such Subsidiary.

(c)    Notwithstanding the restrictions imposed by Section 7.1, a Party may
proceed with any of the actions or transactions described therein, if (i) such
Party shall first have requested and obtained from the other Parties consent to
obtain a Ruling in accordance with Section 7.2 and such Party shall have
received such Ruling in form and substance reasonably satisfactory to the other
Parties, (ii) such Party shall have provided to the other Parties an Unqualified
Tax Opinion in form and substance reasonably satisfactory to such other Parties,
or (iii) the other Parties shall have waived in writing the requirement to
obtain such ruling or opinion. For the avoidance of doubt, the presence of a
Ruling, an Unqualified Tax Opinion or a waiver from a Party shall not relieve
any Party from indemnification obligations otherwise present under this
Agreement. In determining whether a ruling or opinion is satisfactory, a Party
may consider, among other factors, the appropriateness of any underlying
assumptions, representations or covenants used as a basis for the ruling or
opinion and the views on the substantive merits.

(d)    Tax Reporting. Unless there is a Final Determination to the contrary,
each Party covenants and agrees that it will not take, and will cause its
respective Subsidiaries to refrain from taking, any position on any Tax Return
that is inconsistent with the Tax-Free Status of the Transactions.

7.2    Procedures Regarding Opinions and Rulings. If a Party notifies the other
Parties that it desires to take one of the actions described in Section 7.1 (a
“Proposed Action” and such Party a “Notifying Party”), the other Parties shall
cooperate with the Notifying Party and use their reasonable best efforts to seek
to obtain a Ruling or an Unqualified Tax Opinion for the purpose of permitting
the Notifying Party to take the Proposed Action unless the other Parties shall
have waived the requirement to obtain such ruling or opinion. If such a ruling
is to be sought, the Notifying Party shall apply for such ruling and the
Notifying Party and the other Parties shall jointly control the process of
obtaining such ruling. The other Parties shall take any and all actions
reasonably requested by the Notifying Party in connection with obtaining such

 

47



--------------------------------------------------------------------------------

ruling or opinion (including by making any representation or reasonable covenant
or providing any materials requested by the IRS or the law firm issuing such
opinion); provided, that the other Parties shall not be required to make (or
cause any of their respective Subsidiaries to make) any representation or
covenant that is untrue or inconsistent with historical facts, or as to future
matters or events over which it has no control. In no event shall the Notifying
Party be permitted to file any ruling request under this Section 7.2 unless the
other Parties have approved such ruling request (such approval not to be
unreasonably withheld, conditioned or delayed). The Notifying Party shall
reimburse each of the other Parties for all reasonable costs and expenses
incurred by the Party or any of its Subsidiaries in obtaining or seeking to
obtain a Ruling or Unqualified Tax Opinion requested by the Notifying Party
within ten (10) days after receiving an invoice from the other Party therefor.

7.3    Deferred Items.

(a)    Exhibit J sets forth certain Deferred Items of Realigned Dow Entities and
the requirements for avoiding triggering, accelerating or otherwise causing such
Deferred Items to be included in income (the “Listed Dow Deferred Items”).
Exhibit K sets forth certain Deferred Items of Realigned DuPont Entities and the
requirements for avoiding triggering, accelerating, or otherwise causing such
Deferred Items to be included in income (the “Listed DuPont Deferred Items” and,
together with the Listed Dow Deferred Items, the “Listed Deferred Items”).
Subject to Section 7.3(b), each Party shall, and shall cause its Subsidiaries
to, use commercially reasonable efforts not to trigger, accelerate, or otherwise
cause to be included in income any Listed Deferred Item if another Party would
be required to indemnify that Party for Taxes attributable to such Listed
Deferred Item pursuant to Section 4.1 of this Agreement. Notwithstanding
anything to the contrary in this Agreement, a Party shall not be allocated Taxes
attributable to Listed Deferred Items which were triggered, accelerated or
otherwise included in income by actions of another Party in violation of the
covenant in the preceding sentence.

(b)    Each Party shall be considered to have used commercially reasonable
efforts with respect a Listed Deferred Item for purposes of Section 7.3(a)
provided it complies with the applicable requirements related to such Deferred
Item provided on the relevant Exhibit.

ARTICLE VIII

DISPUTE RESOLUTIONS

8.1    Dispute Resolution. In the event of any dispute between or among the
Parties as to any matter covered by this Agreement, the Parties to the dispute
shall appoint a nationally recognized independent public accounting firm or a
nationally recognized law firm, to resolve such dispute (the “Dispute Resolution
Firm”). In this regard, the Dispute Resolution Firm shall make determinations
with respect to the disputed items based solely on representations made by the
Parties and their respective representatives, and not by independent review, and
shall function only as an expert and not as an arbitrator and shall be required
to make a determination in favor of one Party only. The Parties shall require
the Dispute Resolution Firm to resolve all disputes no later than sixty
(60) days after the submission of such dispute to the Dispute Resolution Firm,
but in no event later than the Due Date for the payment of Taxes or the filing
of the applicable Tax Return, if applicable, and agree that all decisions by the
Dispute Resolution

 

48



--------------------------------------------------------------------------------

Firm with respect thereto shall be final and conclusive and binding on the
Parties. The Dispute Resolution Firm shall resolve all disputes in a manner
consistent with this Agreement and, to the extent not inconsistent with this
Agreement, in a manner consistent with the Past Practices of the Parties in
respect of the entities or operations giving rise to the matter to which the
dispute relates, except as otherwise required by applicable law. The Parties to
the dispute shall require the Dispute Resolution Firm to render all
determinations in writing and to set forth, in reasonable detail, the basis for
such determination. The fees and expenses of the Dispute Resolution Firm shall
be borne equally by the Parties to the dispute.

8.2    EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.2.

ARTICLE IX

MISCELLANEOUS

9.1    Entire Agreement; Coordination of Agreements. This Agreement, including
the exhibits, the Separation Agreement, and the Ancillary Agreements and the
Conveyancing and Assumption Instruments shall constitute the entire agreement
between the Parties with respect to the subject matter hereof and shall
supersede all previous negotiations, commitments, course of dealings and
writings with respect to such subject matter. In the event of any inconsistency
between this Agreement and any exhibit hereto, the exhibit shall prevail. Except
as expressly set forth in this Agreement, the Separation Agreement, or any
Ancillary Agreement, (i) all matters relating to Taxes and Tax Returns of the
Parties and their respective Subsidiaries shall be governed exclusively by this
Agreement and (ii) for the avoidance of doubt, in the event of any conflict
between the Separation Agreement or any Ancillary Agreement, on the one hand,
and the Tax Matters Agreement, on the other hand, with respect to such matters,
the terms and conditions of the Tax Matters Agreement shall govern.
Notwithstanding anything in this Agreement to the contrary, section 2.09 of the
Employee Matters Agreement shall govern in respect of the matters provided for
in that section.

9.2    Counterparts. This Agreement may be executed and delivered (including by
facsimile or other means of electronic transmission, such as by electronic mail
in “pdf” form) in more than one counterpart, all of which shall be considered
one and the same agreement, each of which when executed shall be deemed to be an
original, and shall become effective when one or more such counterparts have
been signed by each of the Parties and delivered to each of the Parties.

 

49



--------------------------------------------------------------------------------

9.3    Survival of Agreement. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with their applicable terms.

9.4    Expenses. Unless otherwise expressly provided in this Agreement, the
Separation Agreement or the Ancillary Agreements, each Party shall bear any and
all expenses that arise from their respective obligations under this Agreement.

9.5    Changes in Law. Any reference to a provision of the Code shall include a
reference to any applicable successor provision of law enacted after the date
hereof.

9.6    Notices. All notices and other communications to be given to any Party
under this Agreement shall be sufficiently given for all purposes hereunder if
in writing and delivered by hand, courier or overnight delivery service, or five
(5) days after being mailed by certified or registered mail, return receipt
requested, with appropriate postage prepaid, or electronically mailed (with a
response confirming receipt), and shall be directed to the address set forth
below (or at such other address for a Party as shall be specified in a notice
given in accordance with this 9.6):

 

Prior to the AgCo Distribution: To DowDuPont or AgCo:

DowDuPont Inc.

c/o E. I. du Pont de Nemours and Company

974 Centre Road

Wilmington, DE 19805 Attn:   Stacy L. Fox Email:   Stacy.L.Fox@dupont.com

Facsimile:       (302) 994-5094

with a copy (which shall not constitute notice) to: Skadden, Arps, Slate,
Meagher & Flom LLP Four Times Square New York, NY 10036 Attention:       Brandon
Van Dyke, Esq. Email:   Brandon.VanDyke@skadden.com

Facsimile:       (917) 777-3743

 

50



--------------------------------------------------------------------------------

To Dow:

The Dow Chemical Company

2211 H.H. Dow Way

Midland, MI 48674 Attn:   Sean Reagan, Senior Managing Tax Counsel Email:  
SEReagan@dow.com Facsimile:   (989) 633-7375 with a copy (which shall not
constitute notice) to:

Weil, Gotshal & Manges

LLP 767 Fifth Avenue

New York, New York 10153 Attention:   Chayim D. Neubort Email:  
Chayim.Neubort@weil.com Facsimile:   (212) 310-8007 Following the Final
Separation Date: To SpecCo:

DuPont de Nemours, Inc.

974 Centre Road, Building 730

Wilmington, DE 19805 Attn:   General Counsel Email:   Erik.T.Hoover@dupont.com
with a copy (which shall not constitute notice) to: Skadden, Arps, Slate,
Meagher & Flom LLP Four Times Square New York, NY 10036 Attention:   Brandon Van
Dyke, Esq. Email:   Brandon.VanDyke@skadden.com Facsimile:   (917) 777-3743 To
Dow:

The Dow Chemical Company

2211 H.H. Dow Way

Midland, MI 48674 Attn:   Sean Reagan, Senior Managing Tax Counsel Email:  
SEReagan@dow.com Facsimile:   (989) 633-7375

 

51



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153 Attention:   Chayim D. Neubort Email:  
Chayim.Neubort@weil.com Facsimile:   (212) 310-8007 To AgCo:

Corteva, Inc.

974 Centre Road, Building 735

Attn:   General Counsel Email:   cornel.b.fuerer@corteva.com with a copy (which
shall not constitute notice) to: Skadden, Arps, Slate, Meagher & Flom LLP Four
Times Square New York, NY 10036 Attention:   Brandon Van Dyke, Esq. Email:  
Brandon.VanDyke@skadden.com Facsimile:   (917) 777-3743

9.7    Waivers. Any provision of this Agreement may be waived, if and only if,
such waiver is in writing and signed by the Party against whom the waiver is to
be effective. Notwithstanding the foregoing, no failure to exercise and no delay
in exercising, on the part of any Party, any right, remedy, power or privilege
hereunder shall operate as a waiver hereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. Any consent required or permitted to be given by any Party to any
other Party under this Agreement shall be in writing and signed by the Party
giving such consent and shall be effective only against such Party (and the
members of its Group).

9.8    Amendments. This Agreement may not be modified or amended except by an
agreement in writing signed by each of the Parties.

9.9    Assignment. Except as otherwise provided for in this Agreement, neither
this Agreement nor any right, interest or obligation shall be assignable, in
whole or in part, directly or indirectly, by any Party without the prior written
consent of the other Parties (not to be unreasonably withheld, conditioned or
delayed), and any attempt to assign any rights, interests or obligations arising
under this Agreement without such consent shall be void; except, that a Party
may assign this Agreement or any or all of the rights, interests and obligations
hereunder in connection with a merger, reorganization or consolidation
transaction in which such Party is a constituent party but not the surviving
entity or the sale by such Party of all or substantially all of its assets;
provided, that the surviving entity of such merger, reorganization or
consolidation transaction or the transferee of such assets shall assume all the
obligations of the relevant Party

 

52



--------------------------------------------------------------------------------

by operation of law or pursuant to an agreement in writing, reasonably
satisfactory to the other Parties, to be bound by the terms of this Agreement as
if named as a “Party” hereto; provided, however, that in the case of each of the
preceding clauses, no assignment permitted by this Section 9.9 shall release the
assigning Party from Liability for the full performance of its obligations under
this Agreement, unless agreed to in writing by the non-assigning Parties.

9.10    Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns.

9.11    Certain Termination and Amendment Rights. This Agreement may be
terminated at any time prior to the Dow Distribution Date by and in the sole
discretion of the Board without the approval of Dow or AgCo or the stockholders
of DowDuPont and, in the event of such termination, no Party shall have any
liability of any kind to any other Party or any other Person. The Dow
Distribution may be amended, modified or abandoned at any time prior to the Dow
Distribution Date and the AgCo Distribution may be amended, modified or
abandoned at any time prior to the AgCo Distribution Date, in each case, by and
in the sole discretion of the Board without the approval of Dow or AgCo or the
stockholders of DowDuPont, provided, that no such amendment, modification or
abandonment of the AgCo Distribution shall affect any provisions of, or any
obligations under, this Agreement that are for the benefit of Dow or any member
of its Group, or prejudice or otherwise adversely affect any rights of Dow or
any member of its Group under this Agreement. After the Dow Distribution Date,
but prior to the AgCo Distribution Date, this Agreement may not be terminated or
amended except by an agreement in writing signed by DowDuPont and Dow. After the
AgCo Distribution Date, this Agreement may not be terminated or amended except
by an agreement in writing signed by the Parties.

9.12    Payment Terms

(a)    Except as otherwise expressly provided to the contrary in this Agreement,
any amount to be paid or reimbursed by a Party (and/or a member of such Party’s
Group), on the one hand, to another Party (and/or a member of such Party’s
respective Group), on the other hand, under this Agreement shall be paid or
reimbursed hereunder within sixty (60) days after presentation of an invoice or
a written demand therefor and setting forth, or accompanied by, reasonable
documentation or other reasonable explanation supporting such amount.

(b)    Any amount not paid when due pursuant to this Agreement shall bear
interest at a rate per annum equal to LIBOR (in effect on the date on which such
payment was due) plus 3% calculated for the actual number of days elapsed,
accrued from the date on which such payment was due up to the date of the actual
receipt of payment; provided, however, in the event that LIBOR is no longer
commonly accepted by market participants, then an alternative floating rate
index that is commonly accepted by market participants, which the Parties shall
jointly determine, each acting in good faith.

(c)    In the event of a dispute or disagreement with respect to all or a
portion of any amounts requested by any Party (and/or a member of such Party’s
Group) as being payable, the payor Party shall in no event be entitled to
withhold payments for any such amounts (and any such disputed amounts shall be
paid in accordance with this Agreement, subject to the right of

 

53



--------------------------------------------------------------------------------

the payor Party to dispute such amount following such payment); provided, that
in the event that following the resolution of such dispute it is determined that
the payee Party (and/or a member of the payee Party’s Group) was not entitled to
all or a portion of the payment made by the payor Party, the payee Party shall
repay (or cause to be repaid) such amounts to which it was not entitled,
including interest, to the payor Party (or its designee), which amounts shall
bear interest at a rate per annum equal to LIBOR plus 3%, calculated for the
actual number of days elapsed, accrued from the date on which such payment was
made by the payor Party to the payee Party.

(d)    Without the Consent of the Party receiving any payment under this
Agreement specifying otherwise, all payments to be made by the Parties under
this Agreement shall be made in US Dollars. Except as expressly provided herein,
any amount which is not expressed in US Dollars shall be converted into US
Dollars by using the Bloomberg fixing rate at 5:00 pm New York City Time on the
earlier of (i) the day before the date the payment is required to be made
(determined, in the case of amounts described in Section 4.2(b), as if such
amount gave rise to a payment obligation that must be paid under the timeframe
set forth in Section 9.12(a), regardless of when such amount may in fact be
required to be paid under Section 4.2(b), or whether such amount is instead
offset against other amounts payable under this Agreement) or (ii) the day
before the day such payment is made or in the Wall Street Journal on such date
if not so published on Bloomberg.

9.13    No Circumvention. The Parties agree not to directly or indirectly take
any actions, act in concert with any Person who takes an action, or cause or
allow any member of any such Party’s Group to take any actions (including the
failure to take a reasonable action) such that the resulting effect is to
materially undermine the effectiveness of any of the provisions of this
Agreement (including adversely affecting the rights or ability of any Party to
successfully pursue indemnification or payment hereunder).

9.14    Subsidiaries. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such Party or by any
entity that becomes a Subsidiary of such Party on and after the Dow Distribution
Date or the AgCo Distribution Date, as applicable.

9.15    Third Party Beneficiaries. This Agreement is solely for the benefit of,
and is only enforceable by, the Parties and their permitted successors and
assigns and should not be deemed to confer upon third parties any remedy,
benefit, claim, liability, reimbursement, claim of Action or other right of any
nature whatsoever, including any rights of employment for any specified period,
in excess of those existing without reference to this Agreement.

9.16    Title and Headings. Titles and headings to sections herein are inserted
for the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

9.17    Exhibits. The exhibits to this Agreement shall be construed with and as
an integral part of this Agreement to the same extent as if the same had been
set forth verbatim herein. Nothing in the exhibits to this Agreement constitutes
an admission of any Liability or obligation of any member of the SpecCo Group,
the MatCo Group or the AgCo Group or any of their respective Affiliates to any
third party, nor, with respect to any third party, an admission against

 

54



--------------------------------------------------------------------------------

the interests of any member of the SpecCo Group, the MatCo Group or the AgCo
Group or any of their respective Affiliates. The inclusion of any item or
Liability or category of item or Liability on any exhibit hereto is made solely
for purposes of allocating potential Liabilities among the Parties and shall not
be deemed as or construed to be an admission that any such Liability exists.

9.18    Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.

9.19    Neutral Construction. The parties to this Agreement agree that this
Agreement was negotiated fairly between them at arms’ length and that the final
terms of this Agreement are the product of the parties’ negotiations. Each party
represents and warrants that it has sought and received legal counsel of its own
choosing with regard to the contents of this Agreement and the rights and
obligations affected hereby. The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore shall not be construed against a party on the
grounds that the party drafted or was more responsible for drafting the
provision(s).

9.20    Specific Performance. The Parties acknowledge and agree that irreparable
harm would occur in the event that the Parties do not perform any provision of
this Agreement in accordance with its specific terms or otherwise breach this
Agreement and the remedies at law for any breach or threatened breach of this
Agreement, including monetary damages, are inadequate compensation for any such
breach. Accordingly, from and after the Effective Time, in the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement, the Parties agree that the Party or Parties to
this Agreement who are or are to be thereby aggrieved shall, subject and
pursuant to the terms of this Article IX (including for the avoidance of doubt,
after compliance with all notice and negotiation provisions herein), have the
right to specific performance and injunctive or other equitable relief of its or
their rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative. The Parties agree that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived, and that
any requirements for the securing or posting of any bond with such remedy are
hereby waived.

9.21    Severability. In the event any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby. The Parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid, legal and enforceable
provisions, the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

55



--------------------------------------------------------------------------------

9.22    No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances.

[Signature page follows]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
as of the date first written above by its respective officers thereunto duly
authorized.

 

DOWDUPONT INC. By:   /s/ Jeanmarie F. Desmond   Name:  Jeanmarie F. Desmond  
Title:    Chief Financial Officer DOW INC. By:   /s/ Amy E. Wilson   Name:  Amy
E. Wilson   Title:    Secretary CORTEVA, INC. By:   /s/ James C. Collins, Jr.  
Name:  James C. Collins, Jr.   Title:    Chief Executive Officer